EXHIBIT 10(ee)






















PLUM CREEK PENSION PLAN


















AMENDED AND RESTATED


EFFECTIVE JANUARY 1, 2012

























































--------------------------------------------------------------------------------
























PLUM CREEK PENSION PLAN




PART A FOR


SALARIED EMPLOYEES
 





































































--------------------------------------------------------------------------------








PREAMBLE




THIS RETIREMENT PLAN (hereinafter referred to as the “Plan” and known as the
Plum Creek Pension Plan) was adopted effective March 30, 1990 by Plum Creek
Timber Company, L.P.


WHEREAS, effective July 1, 1999 the Plan sponsor became Plum Creek Timberlands,
L.P. (“Company”), the successor by operation of law to Plum Creek Timber
Company, L.P. pursuant to a corporate reorganization; and


WHEREAS, effective September 1, 2000, the Plan is comprised of two parts
including Part A for salaried employees and Part B for hourly employees; and


WHEREAS, the Plum Creek Pension Plan Adoption Agreement for Salaried Employees
shall be replaced by the terms of Part A of the Plan, effective
September 1, 2000; and


WHEREAS, the purpose of the Plan is to provide retirement benefits to Employees
who become covered under the Plan, and


WHEREAS, Plum Creek Timber Company, L.P. purchased certain assets from Plum
Creek Timber Company, Inc., effective June 8, 1989; and


WHEREAS, the Company adopted and became a participating employer in the
Burlington Resources Inc. Pension Plan effective June 8, 1989; and


WHEREAS, the Company ceased to be a participating employer in the Burlington
Resources Inc. Pension Plan effective March 29, 1990, and in lieu thereof
adopted this Plan; and


WHEREAS, effective March 30, 1990, the Burlington Resources Inc. Pension Plan
transferred assets and liabilities to form this Plan; and


WHEREAS, this Plan was intended to provide identical benefits on the effective
date to those provided under the predecessor Burlington Resources Inc. Pension
Plan as modified by the applicable adoption agreement on March 29; 1990, and


WHEREAS, the Company purchased certain assets of Riverwood International
Corporation (“Riverwood”) and, in connection therewith, wishes to provide for
participation in the Plan by certain former Riverwood employees who became
Eligible Employees, effective October 18, 1996; and


WHEREAS, the Company purchased certain assets of Canfor USA (“Canfor”) and, in
connection therewith, wishes to provide for participation in the Plan by certain
former Canfor employees who became Eligible Employees, effective June 1, 1998;
and


WHEREAS, the Company purchased certain interests in a limited liability company
owned by S.D. Warren Company (“Warren”) and, in connection therewith, wishes to
provide for participation in the Plan by certain former Warren employees who
became Eligible Employees, effective November 13, 1998; and







--------------------------------------------------------------------------------




WHEREAS, the Plan was amended and restated effective March 30, 1990, and that
restatement was amended ten times effective March 30, 1990, January 1, 1993,
January 1, 1994, March 1, 1996, June 1, 1996, October 18, 1996, January 1, 1997,
June 1, 1998, November 13, 1998, and January 1, 2000; and


WHEREAS, the Plan was amended and restated effective September 1, 2000, to
provide cash balance benefits to salaried employees, and that restatement was
amended six times effective October 1, 2001, January 1, 2001, January 1, 2002,
January 1, 2004, January 1, 2005, and January 1, 2005; and


WHEREAS, the Plan was amended to reflect certain provisions of the Economic
Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and such changes are
intended as good faith compliance with the requirements of EGTRRA and shall be
construed in accordance with EGTRRA and guidance issued thereunder and such
amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of EGTRRA; and
WHEREAS, except as otherwise provided, the Plan was amended to comply with
EGTRRA effective as of the first day of the first Plan Year beginning after
December 31, 2001; and
WHEREAS, the Plan was amended and restated effective January 1, 2007, and that
restatement was amended seven times effective January 1, 2008, December 31,
2007, September 1, 2000, January 1, 2010, and January 1, 2011; and


WHEREAS, the Plan shall be maintained for the exclusive benefit of covered
employees, and is intended to comply with the Internal Revenue Code of 1986, as
amended, the Employee Retirement Income Security Act of 1974, as amended, and
other applicable law; and


WHEREAS, the terms of Part A of the Plan shall apply only to Eligible Employees
and Participants covered under Part A of the Plan, and the terms of Part B of
the Plan shall apply only to Eligible Employees and Participants covered under
Part B of the Plan, unless the Plan terms specifically apply to both Part A and
Part B; and


NOW, THEREFORE, effective January 1, 2012, the Company does hereby adopt the
Plan as set forth in the following pages, with respect to Part A for salaried
employees and as set forth in the Plum Creek Pension Plan Part B for hourly
employees, except that any change required by federal law, including without
limitation amendments to the Internal Revenue Code, the Employee Retirement
Income Security Act, the Age Discrimination in Employment Act and regulations or
rulings issued pursuant thereto shall be effective on the latest date on which
such change may become effective and comply with such laws.





























--------------------------------------------------------------------------------




ARTICLE I


DEFINITIONS




The following terms when used herein shall have the following meaning, unless a
different meaning is plainly required by the context. Capitalized terms are used
throughout the Plan text for terms defined by this and other sections.


1.1
Accrued Benefit



“Accrued Benefit” means on any date, the Retirement Benefit determined under the
formula specified in Section 4.1, as of such date, commencing on the
Participant’s Normal Retirement Date in the form of a Single Life Annuity.


Notwithstanding any other Plan provision, a Participant’s Accrued Benefit shall
not be less than his or her Accrued Benefit on the date immediately preceding
the date on which any Plan provision that affects the Accrued Benefit is
amended, except to the extent permitted by applicable law.


Further notwithstanding any Plan term to the contrary, a Participant’s Accrued
Benefit shall not increase after the Freeze Date.


1.2
Active Participant



“Active Participant” means a Participant who currently qualifies as an Eligible
Employee under either Part A or Part B of the Plan.


1.3
Actuarially Equivalent/Actuarial Equivalent



(a)
General



“Actuarially Equivalent” and similar terms (for purposes of other than
determining contributions to the Trust Fund) means that the present value of two
payments or series of payments shall be of equal value when computed using the
following factors:


Interest:
the average annual yield on 30 year Treasury Constant Maturities for the
November before the Plan Year that contains the determination date; and



Mortality:    the 1994 Group Annuity Reserving Table.


Notwithstanding any Plan term to the contrary, in no event shall a Participant’s
benefit calculated pursuant to this subparagraph (a) be less than the Actuarial
Equivalent of the Participant’s Accrued Benefit as of December 31, 2007, based
on 8 percent rate of interest and the male mortality rates under the 1983 Group
Annuity Mortality Table.


Further notwithstanding the foregoing, the following interest rates and
mortality tables shall apply for the purposes stated.







--------------------------------------------------------------------------------




(b)
Terminations Before January 1, 2000 - Lump Sum Benefit Calculations



With respect to a Participant who terminates employment before January 1, 2000,
the 1984 Unisex Pension Mortality Table set forward one year, and the interest
rate for immediate or deferred annuities that would be used by the Pension
Benefit Guaranty Corporation to determine the present value of the Participant’s
benefit upon termination of an insufficient trusteed single employer plan, as of
the first day of the Plan Year which contains the Pension Starting Date, shall
be used for calculating the amount of any distribution other than a
non-decreasing annuity form of payment (as defined in the Treasury regulations
issued pursuant to Code Section 417(e)), which is of Actuarially Equivalent
value to the Participant’s Accrual Benefit. Provided, however, for a Participant
whose Pension Starting Date is on or after January 1, 2008, the interest rate
(for the November before the Plan Year that contains the Pension Starting Date)
and mortality table prescribed by Code Section 417(e)(3) shall be used, if they
produce a greater benefit.


(c)
Terminations On or After January 1, 2000 - Lump Sum and Accrued Benefit
Calculations



Notwithstanding the foregoing, with respect to a Participant who terminates
employment on or after January 1, 2000, (i) the Single Life Annuity that is
Actuarially Equivalent to the Participant’s Cash Account Benefit, (ii) the
amount of any distribution other than a non-decreasing annuity form of payment
(as defined in the Treasury regulations issued pursuant to Code Section 417(e)),
which is of Actuarially Equivalent value to the Participant’s Accrued Benefit,
(iii) a Participant’s Accrued Benefit and (iv) a Participant’s Unit Award Offset
shall all be determined using the following factors:


Interest:
the average annual yield on 30 year Treasury Constant Maturities for the
November before the Plan Year that contains the Pension Starting Date; and



Mortality:    the 1994 Group Annuity Reserving Table.


Pre-retirement mortality will be used when calculating Actuarial Equivalent
amounts.


Notwithstanding the foregoing, in no event shall the benefit of a Participant
who terminates on or after January 1, 2000, be less than the Actuarial
Equivalent value of the Participant’s Accrued Benefit as of December 31, 1999,
based on 8 percent rate of interest and the male mortality rates under the 1983
Group Annuity Mortality Table.


Further notwithstanding the foregoing, with respect to a Participant whose
Pension Starting Date is on or after January 1, 2008, and for the purpose of
determining the amount of any distribution in a form of payment other than a
non-decreasing annuity form of payment (as defined in Treasury regulations
issued pursuant to Code Section 417(e)), which is of Actuarially Equivalent
value to the Participant’s Accrued Benefit, the interest rate (for the November
before the Plan Year that contains the Pension Starting Date) and mortality
table prescribed by Code Section 417(e)(3) shall be used, if they produce a
greater benefit.


(d)
Pension Starting Date On and After January 1, 2008 - Annuity Forms of Payment






--------------------------------------------------------------------------------






With respect to a Participant whose Pension Starting Date is on or after
January 1, 2008, the Actuarial Equivalent value of any distribution in a
non-decreasing annuity form of payment shall be determined using the following
factors:


Interest:
the average annual yield on 30 year Treasury Constant Maturities for the
November before the Plan Year that contains the Pension Starting Date; and



Mortality:    the 1994 Group Annuity Reserving Table.


Notwithstanding the foregoing, in no event shall the benefit of a Participant
with a Pension Starting Date on or after January 1, 2008, in a non-decreasing
annuity form of payment, be less than the Actuarial Equivalent value of the
Participant’s Accrued Benefit as of December 31, 2007, based on an interest rate
of 5.5 percent and the male mortality rates under the 1983 Group Annuity
Mortality Table for Participants, and the female mortality rates under the 1983
Group Annuity Mortality Table for Beneficiaries.


1.4
Affiliated Companies



“Affiliated Companies” means:


(a)
the Employer,



(b)
any other corporation which is a member of a controlled group of corporations
which includes the Employer (as defined in Section 414(b) of the Code),



(c)
any other trade or business under common control with the Employer (as defined
in Section 414(c) of the Code), or



(d)
any other member of an affiliated service group which includes the Employer (as
defined in Section 414(m) of the Code); and



(e)
any other business or entity that is treated as a single company with the
Employer under Code Section 414(o).



For purposes of the limitation on benefits in Section 8.2, the determination of
whether an entity is an Affiliated Company will be made by modifying
Sections 414(b) and (c) of the Code as specified in Section 415(h) of the Code.


1.5
Authorized Leave of Absence



“Authorized Leave of Absence” means any absence authorized by an Employer under
the Employer’s standard personnel practices, provided, that the Participant
returns to active employment within the period specified in such Authorized
Leave of Absence, or is specifically not required by the Employer to return to
work after such Authorized Leave of Absence terminates.











--------------------------------------------------------------------------------




1.6
Beneficiary



“Beneficiary” means the person or persons who survives the Participant and who
is: (a) for a single Participant who does not have a Partner, the person
designated to be the Beneficiary by the Participant in writing to the Pension
Committee on such form and in such manner as the Pension Committee shall
prescribe; (b) for a married Participant, the Participant’s surviving Spouse;
and (c) for a Participant with a Partner, the Participant’s surviving Partner.
If a single Participant designates a Beneficiary and later marries or has a
Partner, such Beneficiary designation shall be void upon marriage or upon having
a Partner.


If no Beneficiary survives the Participant the Pension Committee may direct that
payment of benefits which may be due may be made to the Participant’s estate.


1.7
Board of Directors of The Company



“Board of Directors of The Company” means the Board of Directors of Plum Creek
Timber Company, Inc., or any successor to Plum Creek Timber Company, Inc., the
sole member of Plum Creek Timber I, L.L.C., which is the general partner of the
Company.


1.8
Break in Service



“Break-in-Service” means any Plan Year after 1999 in which an Employee has less
than 501 Hours of Service. Solely for purposes of determining a
Break-in-Service, Hours of Service shall also include all periods for which no
compensation is received during temporary absences due to sickness, accident,
military service, authorized leave of absence, jury duty, layoff, or absence (of
a male or female Employee) due to pregnancy, birth or adoption of a child or
caring for a child immediately following birth or adoption, subject to the
limitation described below. During such periods of temporary absence, Hours of
Service shall be credited in accordance with the Employee’s regular work
schedule.


Where a temporary absence due to a pregnancy, birth or adoption of a child, or
caring for a child immediately following birth or adoption occurs, hours are
credited only in the Plan Year in which the absence begins if such hours are
necessary to prevent a Break-in-Service. If such hours are not needed in such
first Plan Year to avoid a Break-in-Service, then the total number of hours
attributable to such leave including those that occurred in the first Plan Year
shall be credited in the next following Plan Year.


1.9
Closing Date



“Closing Date” means the date upon which the merger of Plum Creek Timber
Company, Inc. and Weyerhaeuser Company closes.


1.10
Code



“Code” means the Internal Revenue Code of 1986, as amended and including all
regulations promulgated pursuant thereto.











--------------------------------------------------------------------------------




1.11
Company



“Company” means Plum Creek Timberlands, L. P. or any successor to Plum Creek
Timberlands, L. P., provided that provisions requiring the Company to take
formal actions under the Plan shall, when appropriate, be deemed to refer to the
Company acting through its general partner, Plum Creek Timber I, L.L.C, or any
successor to Plum Creek Timber I, L.L.C.


1.12
Compensation



“Compensation” for any tax year means taxable pay reportable on IRS Form W-2
under Code Sections 6051(a)(3) and 3401(a), disregarding limitations based on
the nature or location of employment or the services performed, plus the
Employee’s elective deferrals under Code Section 402(g)(3) plus amounts
contributed at the election of the Participant that are excludable from gross
income pursuant to Code Section 125 or 132(f)(4).


Compensation shall include payments for services performed (including salary,
overtime, shift differentials, commissions, bonuses and other similar payments)
made by the later of:


(a)
2½ months after severance from employment; or



(b)
the end of the calendar year that includes the date of severance from
employment;



if, absent a severance from employment such payment would have been paid to the
Employee while the Employee continued in employment with an Employer. No other
post-severance payments shall be included.


1.13
Credited Service



“Credited Service” means the following service, excluding periods of service
forfeited due to a Break-in-Service:


(a)
with respect to an individual who became a Participant on March 30, 1990, the
Participant’s Credited Service under the Predecessor Plan as of
December 31, 1989; provided that Credited Service as of December 31, 1982, for a
Participant who was a participant under the former Plum Creek, Inc. Hourly
Employees’ Pension Trust, Ksanka Lumber Company Hourly Employees’ Pension Trust,
Royal Logging Company Hourly Employees’ Pension Trust or Arden Lumber Company
Hourly Employees’ Pension Trust shall be the service credited for such
Participant under such Trust as of December 31, 1982, under the terms of the
Trust in effect on that date; and



(b)
all Plan Years commencing on and after January 1, 1990, except Plan Years in
which service as an Eligible Employee commences or terminates, during which an
Eligible Employee completes 1,000 or more Hours of Service for an Employer; and



(c)
with respect to Plan Years in which service as an Eligible Employee commences or
terminates for an Employer while the Employer is a participating Employer (see
Appendix I), the fraction of a Plan Year which is equal to the Hours of Service
as an Eligible Employee for the Employer during such Plan Year divided by 2,280
provided that






--------------------------------------------------------------------------------




an Employee who became a Participant on March 30,1990, will not be considered to
have commenced service on such date for this purpose.


Notwithstanding the foregoing, for former Arden Lumber Co. employees only years
of Credited Service after October 31, 1973, shall be counted.


For purposes of determining Credited Service, a Participant who is Disabled as
defined in Section 1.16(b) shall be credited with Hours of Service in accordance
with Section 1.28 during the period of time immediately following a period
during which the Employee is an Active Participant, during which the Participant
is Disabled.


In no event shall a Participant be entitled to Credited Service for any period
of employment with Riverwood International Corporation prior to October 18,
1996, Canfor USA prior to June 1, 1998, S.D. Warren prior to November 13, 1998,
The Timber Company prior to October 6, 2001, or Escanaba Timber LLC prior to
November 16, 2005. Plum Creek Timber Company Inc. acquired certain assets from
Georgia-Pacific Corporation, North American Timber Corp., NPI Timber, Inc., GNN
Timber, Inc., GWP Timber, Inc., LRFP Timber, Inc. and NPC Timber, Inc. which are
collectively referred to as “The Timber Company.”


Solely for purposes of determining a Participant’s Minimum Benefit and
notwithstanding the foregoing, only certain individuals who were Eligible
Employees before September 1, 2000, shall have Credited Service as follows:


(d)
Credited Service for an individual who is a Participant prior to September 1,
2000, but is not an Eligible Employee on September 1, 2000, shall be determined
as of August 31, 2000, and he or she shall not earn Credited Service after
September 1, 2000;



(e)
any other individual who is an Eligible Employee on September 1, 2000, shall
continue to earn Credited Service on or after September 1, 2000, until the
earlier of the date he or she first terminates employment, or the Freeze Date;
and



(f)
any individual who first becomes an Eligible Employee after September 1, 2000
shall have zero Credited Service.



All Participants shall earn Credited Service after September 1, 2000, for
purposes of early retirement eligibility pursuant to Section 3.2.


1.14
Deferred Retirement Benefit



“Deferred Retirement Benefit” has the meaning set forth in Section 4.4.


1.15
Deferred Retirement Date



“Deferred Retirement Date” has the meaning set forth in Section 3.3.


1.16
Disabled



(a)
“Disabled” means a Participant who has not attained age 65 and who is entitled
to benefits under the Employer-sponsored short term disability plan.






--------------------------------------------------------------------------------






(b)
“Disabled” also means a Participant who has not attained age 65 and who became
entitled to benefits under the Employer-sponsored long-term disability plan
prior to January 1, 2000, and who continues to be entitled to payments from the
long-term disability plan.



1.17
Early Retirement Benefit



“Early Retirement Benefit” has the meaning set forth in Section 4.3.


1.18
Early Retirement Date



“Early Retirement Date” has the meaning set forth in Section 3.2.


1.19
Earnings



“Earnings” means the Participant’s salary and wages as an Eligible Employee of
an Employer, paid on or prior to termination of employment (including all
payments of holiday pay, lump sum merit pay, pay for vacation time taken,
overtime pay and discretionary incentive awards) plus his or her elective
deferrals under Code Section 402(g)(3) plus amounts contributed at the election
of the Participant that are excludable from gross income pursuant to Code
Section 125 or 132(f)(4), except amounts that are specifically excluded below.


Earnings shall also include non-deferred cash incentive bonuses earned during
the Plan Year (a proportionate share of an annual bonus is attributed to each
full month during which the bonus was earned); provided that for purposes of
calculating Earnings for 2016 only, Earnings shall include the pro-rated
non-deferred cash incentive bonus calculated for the Participant for the period
of time beginning January 1, 2016, and ending on the last day of the last full
month on or immediately prior to the Closing Date, regardless of whether such
amount is paid by the Company or Weyerhaeuser Company.


Earnings shall also include differential wage payments made by an Employer to an
Employee for any period during which such individual is performing services in
the uniformed services while on active duty for a period of more than 30 days,
to the extent required by Code Section 414(u)(12).


Notwithstanding the foregoing, no amounts earned after the Freeze Date shall be
included in “Earnings.”


All of the following items shall be excluded in determining a Participant’s
Earnings:


(a)
Christmas bonuses, gifts and payments of like character;



(b)
reimbursement for expenses or expense allowances, including reimbursement of
moving and relocation expenses and automobile allowances;



(c)
any Employer contribution to a qualified retirement plan or nonqualified
deferred compensation plan and any income attributable to benefits from those
plans;



(d)
termination payments even if paid prior to termination of employment;






--------------------------------------------------------------------------------






(e)
income attributable to any type of equity-based compensation;



(f)
safety awards;



(g)
cash-out of vacation benefits;



(h)
commissions;



(i)
any amount paid by the Employer for other fringe benefits, such as health and
welfare, hospitalization, group life insurance benefits, funded disability
benefits, educational assistance or perquisites;



(j)
any amount paid by the Employer to a Participant in cash or contributed to a
cafeteria plan on behalf of the Participant, because the Participant waived
participation in the Employer sponsored group health coverage;



(k)
vehicle imputed income, group term life insurance imputed income and any other
imputed income;



(l)
Exceptional Achievement Awards; and



(m)
any other special or extraordinary forms of remuneration.



Notwithstanding the foregoing, for purposes of Sections 4.1(a)(ii), 4.1(a)(iii),
and 4.1(b), the annual Earnings during a Plan Year of each Participant taken
into account in determining benefit accruals in any Plan Year beginning after
December 31, 2001, shall not exceed $200,000, as adjusted. Annual Earnings means
Earnings during the Plan Year. In determining benefit accruals in Plan Years
beginning after December 31, 2001, the annual Earnings limit for Plan Years
beginning before January 1, 2002, shall be $200,000. The $200,000 limit on
annual Earnings shall be adjusted for cost-of-living increases in accordance
with Code Section 401(a)(17)(B) to the maximum permissible dollar limitation
permitted by the Code or the Commissioner of the Internal Revenue Service. For
purposes of Section 1.26, monthly Earnings in excess of one-twelfth of this
annual limit shall be disregarded.


1.20
Effective Date



“Effective Date” means March 30, 1990, or with respect to any Employer specified
in appendices to this Plan, the date such Employer adopted the Plan.


1.21
Eligible Employee



“Eligible Employee” for purposes of Part A of the Plan means any Employee who is
paid on a salaried basis; except:


(a)
any Employee who is listed on Appendix IV attached hereto,



(b)
any person who performs services for the Employer and is on the payroll of a
third party leasing organization,






--------------------------------------------------------------------------------






(c)
a person who is a nonresident alien with no U.S. source income,



(d)
any Employee who is covered under a collective bargaining agreement where
retirement benefits were the subject of good faith bargaining which does not
provide for retirement benefits under this Plan, and



(e)
an individual who is not treated by the Employer as an employee for payroll tax
purposes, but who is subsequently determined by a government agency, by the
conclusion or settlement of threatened or pending litigation, or otherwise to be
(or to have been) a common law employee of the Employer. Notwithstanding the
foregoing, effective as of the date of such determination, including any and all
appeals thereof, any individual so reclassified shall become an Eligible
Employee.



1.22
Employee



“Employee” means any person who is employed by an Employer as a common law
employee determined from appropriate personnel records of the Employer and any
leased employee within the meaning of Code Section 414(n)(2); provided, however,
if leased employees constitute 20 percent or less of all Employer’s non‑highly
compensated work force, the term “Employee” shall not include a leased employee
who is covered by a plan maintained by the leasing organization which meets the
requirements of Code Section 414(n)(5).


“Leased Employee” means any person (other than an Employee of the Employer who
pursuant to an agreement between the Employer and any other person (“leasing
organization”)) has performed services for the Employer (or for the Employer and
related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full-time basis for a period of at least one year, and such
services are performed under primary direction or control by the Employer.
1.23
Employer



“Employer” means Plum Creek Timberlands, L.P., and successors thereto. The term
“Employer” shall also include other companies as provided from time to time in
appendices to this Plan, and successors thereto.


1.24
Employment Commencement Date



“Employment Commencement Date” means the date on which an Employee first
completes an Hour of Service for the Employer or an Affiliated Company during
the current period of employment.


1.25
Entry Date



“Entry Date” means January 1 and July 1 of each Plan Year.


1.26
ERISA



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including all regulations thereunder.





--------------------------------------------------------------------------------






1.27
Final Average Monthly Earnings



“Final Average Monthly Earnings” means the highest average monthly Earnings
received by the Participant during any 60 consecutive month period within the
last consecutive 120 months prior to the earlier of termination of employment or
the Freeze Date. In the event the Participant has been employed for less than 60
consecutive full months, the computation period shall be based upon (1) the most
recent 60 full months of employment (whether or not consecutive), or (2) the
total full months of employment. Months during which no Earnings were credited
shall be counted for purposes of calculating Final Average Monthly Earnings.


Monthly Earnings for this purpose shall only take into account Earnings received
during completed full months of employment. Monthly Earnings during partial
months of employment are disregarded.


If a Participant is Disabled as defined in Section 1.16(b), such Participant
shall be deemed to receive monthly Earnings during the period he or she is
receiving long-term disability benefits equal to his or her Earnings for the
last full calendar month immediately prior to becoming Disabled provided that
Earnings for this purpose shall include (i) one-twelfth of the average annual
nondeferred cash incentive bonus paid or accrued during the five calendar years
which end before the date the Participant became Disabled and (ii) the monthly
average overtime payments during the same five-year period, in lieu of the
actual nondeferred cash incentive bonus paid or accrued and overtime paid during
the last full calendar month immediately prior to such Disability.


1.28
Freeze Date



“Freeze Date” means the last day of the pay period in which the Closing Date
occurs.


1.29
Hour of Service



“Hour of Service” means each hour for which an Employee is paid or entitled to
payment by the Employer or any Affiliated Company on account of:


(a)
performance of duties;



(b)
a period of time during which no duties are performed (irrespective of whether
the employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including a period when the Employee is Disabled), layoff, jury
duty, military duty, or Authorized Leave of Absence. No more than 501 Hours of
Service shall be credited under this paragraph for any single continuous period
(whether or not such period occurs in a single computation period). Hours under
this paragraph shall be calculated and credited pursuant to 29 CFR
2530.200b‑2(b) and (c), which are incorporated herein by this reference; and



(c)
an award of back pay, irrespective of mitigation of damages, agreed to by the
Employer or any Affiliated Company. However, hours credited under (a) or (b)
above shall not also be credited under this subsection (c).








--------------------------------------------------------------------------------




An employee shall be credited with 190 Hours of Service for each month in which
he or she has at least one Hour of Service.


Notwithstanding the foregoing, for purposes of calculating Years of Service for
vesting, a Participant who was employed by one of the following companies on the
date the Employer acquired some of its assets (an “acquired company”) who began
participation in the Plan on the date indicated, shall also be credited with 190
Hours of Service for each month commencing with the month in which the
Participant’s most recent employment commencement date with the acquired company
occurred and ending with the month of acquisition. In no event shall an Employee
be credited with more than 190 Hours of Service for service performed by the
Employee for the acquired company and the Employer during the same month.
 
Acquired Company
Acquisition Date
Participation Date
Riverwood International Corporation
October 17, 1996
October 18, 1996
Canfor USA
May 31, 1998
June 1, 1998
S.D. Warren
November 12, 1998
November 13, 1998
Escanaba Timber LLC
November 15, 2005
November 16, 2005
MeadWestvaco Corporation
December 6, 2013
December 7, 2013



1.30
Integration Level



“Integration Level” means one thirty-sixth of the Social Security Taxable Wage
Base for the earlier of 2016 or the most recent year of termination; provided
that the Integration Level multiplied by twelve shall not exceed Social Security
Covered Compensation; and further provided, if the Participant terminates
employment on or after September 1, 2000, the Integration Level shall be
determined using the Social Security Wage Base in effect for the earlier of
2016, or the year which includes the Participant’s first employment termination
date on or after September 1, 2000, rather than the most recent year of
termination.


1.31
Normal Retirement Benefit



“Normal Retirement Benefit” has the meaning set forth in Section 4.2.


1.32
Normal Retirement Date



“Normal Retirement Date” has the meaning set forth in Section 3.1.


1.33
Participant



“Participant” means any Eligible Employee who qualifies for participation
pursuant to Section 2.1 or 2.2. A nonvested Participant shall cease to be a
Participant upon termination. A vested Participant shall cease to be a
Participant when his or her benefit payments from the Plan are completed.


1.34
Partner



“Partner” means a person who is not a Spouse and who is a same-sex domestic
partner of a Participant, if the Participant has submitted an affidavit to the
Pension Committee, in the form





--------------------------------------------------------------------------------




required by the Pension Committee, in which the Participant establishes that the
Participant and the domestic partner are either:


(a)
registered with a state as domestic partners; or



(b)
not registered with a state as domestic partners, but:



(i)
are of the same sex;



(ii)
have been in an established domestic partnership for at least six months;



(iii)
are the sole domestic partner of each other and intend to remain so
indefinitely;



(iv)
live together and intend to do so indefinitely;



(v)
are jointly responsible for each other’s welfare and common financial
obligations;



(vi)
are not legally married to anyone else;



(vii)
are not related by blood to a degree that would prohibit legal marriage; and



(viii)
are of at least the age of legal consent in the state in which they live.



A Participant who declares a same sex Partner under this Section shall agree
that, if the Participant or Partner no longer meets the requirements for Partner
status, the Participant will file with the Pension Committee a written statement
of termination of Partner status within 30 days of the date Partner status ends.
A Partner’s entitlement to benefits under the Plan will terminate at midnight on
the date Partner status ends, as declared in writing by the Participant.


The Pension Committee may require the Participant to provide reasonable
documentation or other evidence of the continuing Partner relationship from time
to time. A Participant’s failure to provide any documentation or other evidence
reasonably required by the Pension Committee to establish or prove the
continuation of the Partner relationship shall result in the loss of any
benefits which might otherwise be available to that Participant’s Partner.


The Pension Committee shall be entitled to rely exclusively on the Participant’s
representations concerning his or her status under this provision. This
provision does not create any rights in persons other than Participants in the
Plan.


1.35
Pension Committee



“Pension Committee” means the Committee as from time to time constituted and
appointed to administer the Plan by the Senior Vice President and Chief
Financial Officer of Plum Creek Timber Company, Inc., or any successor to Plum
Creek Timber Company, Inc., pursuant to Section 10.2.







--------------------------------------------------------------------------------




1.36
Pension Starting Date



“Pension Starting Date” means (i) the first day of the month for which a Plan
benefit is payable as an annuity, or (ii) in the case of a Plan benefit not
payable in the form of an annuity, the first day on which all events have
occurred which entitle the Participant to such benefit.


1.37
Plan



“Plan” means the Plum Creek Pension Plan including Part A for employees paid on
a salaried basis and Part B for employees paid on an hourly basis, either in its
previous or present form or as amended from time to time.


1.38
Plan Administrator



“Plan Administrator” means the person or entity designated in Article X to
administer the Plan.


1.39
Plan Year



“Plan Year” initially means the period commencing March 30, 1990, and ending
December 31, 1990, and thereafter means the 12 month period commencing each
January 1 and ending each December 31. Notwithstanding the foregoing, for
purposes of determining Credited Service under Section 1.13, the first Plan Year
shall also include January 1, 1990, through March 29, 1990.


1.40
Predecessor Plan



“Predecessor Plan” initially means the Burlington Resources Inc. Pension Plan
and its predecessor plans, including, without limitation, the Burlington
Northern Inc. Pension Plan. In the event the Plan recognizes service under other
predecessor plans, the term “Predecessor Plan” shall also include other plans as
provided from time to time in appendices to this Plan. “Predecessor Plan,” as to
any Participant, shall mean only the particular Predecessor Plan that covered
such Participant immediately prior to this Plan.


1.41
Retirement Date



The Retirement Date for a Participant shall be one of the dates specified in
Section 3.1, 3.2 or 3.3, on which benefits are to commence.


1.42
Social Security Covered Compensation



“Social Security Covered Compensation” means the Participant’s average (without
indexing) annual Social Security Taxable Wage Base for each calendar year during
the 35-year period ending with the calendar year in which the Participant
attains (or will attain) his or her Social Security Retirement Age.


A Participant’s Social Security Covered Compensation shall be adjusted for each
Plan Year. In determining a Participant’s Social Security Covered Compensation
for a Plan Year, the Social Security Wage Base for the current Plan Year and any
subsequent Plan Year shall be assumed to be the same as the Social Security Wage
Base in effect as of the earlier of the beginning of the Plan





--------------------------------------------------------------------------------




Year for which the determination is being made or 2016. A Participant’s Social
Security Covered Compensation for a Plan Year after the 35-year period described
above is the Participant’s Social Security Covered Compensation for the Plan
Year during which the Participant attained Social Security Retirement Age. A
Participant’s Social Security Covered Compensation for a calendar year before
the 35-year period is the Social Security Wage Base in effect as of the
beginning of the Plan Year.


1.43
Social Security Retirement Age



“Social Security Retirement Age” means the following ages depending on the
Participant’s year of birth: age 65 for Participants born prior to 1938, age 66
for Participants born after 1937 but prior to 1955, and age 67 for Participants
born after 1954.


1.44
Social Security Taxable Wage Base



“Social Security Taxable Wage Base” means the maximum annual amount of earnings
which are subject to Old Age Survivors and Disability Insurance taxes for any
calendar year.


1.45
Spouse



“Spouse” means the person to whom a Participant is legally married under federal
law, and who is treated as a spouse under the Code.


1.46
Trust or Trust Fund



“Trust” or “Trust Fund” means the trust fund into which shall be paid all
contributions and from which all benefits shall be paid under this Plan.


1.47
Trustee



“Trustee” means the trustee or trustees who receive, hold, invest, and disburse
the assets of the Trust in accordance with the terms and provisions set forth in
a trust agreement.


1.48
Vested Termination Benefit



“Vested Termination Benefit” has the meaning set forth in Section 4.5.


1.49
Vested Termination Date



“Vested Termination Date” has the meaning set forth in Section 3.4.


1.50
Year of Service



“Year of Service” means each calendar year in which an employee has 1,000 or
more Hours of Service. An Employee’s Years of Service shall also include all
periods of Credited Service pursuant to Section 1.13 which are not otherwise
included pursuant to this Section.


Where the Employer maintains the plan of a predecessor employer, service for
such predecessor employer will be treated as service for the Employer, to the
extent required by the Code.





--------------------------------------------------------------------------------






Notwithstanding the foregoing, in no event shall a Participant’s Years of
Service on the Effective Date be less than his or her Years of Service on
March 29, 1990, under the Burlington Resources Inc. Pension Plan.


In addition, notwithstanding the foregoing, a Participant who was employed by
one of the following companies on the date the Employer acquired some of its
assets (an “acquired company”) who began participation in the Plan on the date
indicated, shall also be credited with a Year of Service for vesting for each
calendar year in which such Participant had 1,000 or more Hours of Service with
the acquired company. In no event shall an Employee be credited with more than
one Year of Service performed by the Employee for the acquired company and the
Employer during the same calendar year.


Acquired Company
Acquisition Date
Participation Date
Riverwood International Corporation
October 17, 1996
October 18, 1996
Canfor USA
May 31, 1998
June 1, 1998
S.D. Warren
November 12, 1998
November 13, 1998
Escanaba Timber LLC
November 15, 2005
November 16, 2005
MeadWestvaco Corporation
December 6, 2013
December 7, 2013



Plum Creek Timber Company Inc. acquired certain assets from Georgia-Pacific
Corporation, North American Timber Corp., NPI Timber, Inc., GNN Timber, Inc.,
GWP Timber, Inc., LRFP Timber, Inc. and NPC Timber, Inc. which are collectively
referred to as “The Timber Company”. Notwithstanding the foregoing Years of
Service for vesting purposes for a Participant who was employed by The Timber
Company on October 6, 2001, who began participation in the Plan on October 7,
2001, shall be determined as if the Participant’s period of employment with The
Timber Company and the other members of the controlled group which includes The
Timber Company was service for an Employer.







--------------------------------------------------------------------------------




1.51
Additional Definitions in Plan



The following terms are defined in the following sections of the Plan:


 
 
Section
 
 
 
Accumulated Benefit
 
4.1(a)
Aggregate Account
 
9.2(e)
Aggregation Group
 
9.2(h)
Benefit Notice
 
5.4(a)
Cash Account
 
4.1(a)(i)
Cash Account Benefit
 
4.1(a)
Determination Date
 
9.2(c)
Highly Compensated Employee
 
8.1(c)(i)
Investment Manager
 
13.5
Joint and Survivor Annuity
 
5.1(b)
Key Employee
 
9.2(g)
Lump Sum
 
5.1(c)
Minimum Benefit
 
4.1(b)
Present Value of Accrued Benefits
 
9.2(f)
Requested Date
 
5.4(a)
Required Beginning Date
 
10.5(c)
Retirement Benefit
 
4.1
Retroactive Pension Starting Date
 
5.4(c)
Single Life Annuity
 
5.1(a)
Top Heavy
 
9.2(a)
Unit Award Offset
 
4.1(c)
Valuation Date (for Top Heavy)
 
9.2(d)












































--------------------------------------------------------------------------------




ARTICLE II


PARTICIPATION




2.1
Eligibility for Participation



Each Eligible Employee shall become a Participant under this Plan on the later
of the Effective Date or the first Entry Date coinciding with or next following
completion of a 12-consecutive-month-period within which the Employee has at
least 1,000 Hours of Service. The 12-month period used for this determination
shall start on the Employee’s Employment Commencement Date and the first day of
each Plan Year thereafter.


Notwithstanding the foregoing, each Employee who was employed by one of the
following companies on the date the Employer acquired some of its assets (an
“acquired company”) who became an Eligible Employee on the following day shall
become a Participant under this Plan on the date indicated below:


Acquired Company
Acquisition Date
Participation Date
Riverwood International Corporation
October 17, 1996
October 18, 1996
Canfor USA
May 31, 1998
June 1, 1998
S.D. Warren
November 12, 1998
November 13, 1998
Escanaba Timber LLC
November 15, 2005
November 16, 2005
MeadWestvaco Corporation
December 6, 2013
December 7, 2013
The Timber Company*
October 6, 2001
October 7, 2001



* Plum Creek Timber Company Inc. acquired certain assets from Georgia-Pacific
Corporation, North American Timber Corp., NPI Timber, Inc., GNN Timber, Inc.,
GWP Timber, Inc., LRFP Timber, Inc. and NPC Timber, Inc. which are collectively
referred to as “The Timber Company”.


Notwithstanding any Plan term to the contrary, no Eligible Employee shall become
a Plan Participant on or after the Closing Date.


2.2
Reemployment After Termination



Upon the reemployment of a terminated Participant as an Eligible Employee or in
the event a former Participant again becomes an Eligible Employee, he or she
shall immediately become an Active Participant.


An Employee who terminates prior to becoming a Participant and is later
reemployed shall become a Participant upon satisfying the requirements of
Section 2.1. In the event 1,000 Hours of Service were earned during a 12-month
period described in Section 2.1 prior to termination, such service shall be
forfeited for purposes of this Article II only if the Participant:


a.
had fewer than three Years of Service on January 1, 2000;



b.
terminates employment on or after January 1, 2000; and






--------------------------------------------------------------------------------






c.
incurs five consecutive Breaks-in-Service.



2.3
Change of Employment Status



If a person who is not a Participant becomes an Eligible Employee because of a
change in employment status, such person shall become a Participant upon the
later of i) the date he or she would otherwise become a Participant under
Section 2.1 or, ii) the date he or she becomes an Eligible Employee.





















































































--------------------------------------------------------------------------------




ARTICLE III


RETIREMENT DATES




3.1
Normal Retirement Date



The Normal Retirement Date for a Participant shall be the first day of the month
coinciding with or next following the attainment of age 65. A Participant who
terminates on or before his or her Normal Retirement Date with a vested Accrued
Benefit shall receive his or her benefit as of the Normal Retirement Date,
unless: (a) such Participant elects to commence benefits on a later date under
Section 10.5(b), which is not later than the Required Beginning Date; (b) such
Participant qualifies for and elects to receive benefits at an Early Retirement
Date or a Vested Termination Date; or (c) such Participant has received a Lump
Sum distribution pursuant to Section 10.7(c).


3.2
Early Retirement Date



Each Participant who terminates employment after attaining age 55 and completing
10 years of Credited Service may elect in writing, an Early Retirement Date.
Such Early Retirement Date shall be the first day of any month before the Normal
Retirement Date and on or after the date of termination of employment.


In the event an hourly Participant transfers to salaried status or a salaried
Participant transfers to hourly status, he or she shall be deemed to satisfy the
10 years of Credited Service requirement if such Participant has completed at
least 10 Years of Service, determined without regard to any service recognized
under Section 1.50 which occurred prior to the date the Participant became an
Employee.


3.3
Deferred Retirement Date



The Deferred Retirement Date for a Participant who continues working after the
Normal Retirement Date shall be the first day of the month coinciding with or
next following his or her termination date; provided, however, the Deferred
Retirement Date shall not be later than the Participant’s Required Beginning
Date. A Participant who continues to work after the Normal Retirement Date shall
receive his or her benefit as of the Deferred Retirement Date, unless such
Participant elects to commence benefits on a later date under Section 10.5(b),
which is not later than the Required Beginning Date.


3.4
Vested Termination Date



In lieu of a Retirement Benefit, a Participant who is vested and terminates
prior to retirement may elect in writing upon termination of employment, to
receive the Vested Termination Benefit on a Vested Termination Date, which shall
be the first day of any month coinciding with or following termination of
employment and before the Participant’s Normal Retirement Date. A Participant
may elect any prospective Vested Termination Date that falls within this window
period. A Participant may also elect a retroactive Vested Termination Date
subject to the limitations on electing a Retroactive Pension Starting Date in
Section 5.4.









--------------------------------------------------------------------------------




ARTICLE IV


RETIREMENT BENEFITS




4.1
Retirement Benefit



A Participant’s benefit shall equal his or her vested Retirement Benefit as of
his or her Retirement or Vested Termination Date. The Retirement Benefit,
expressed as a Single Life Annuity as of any date, shall equal (i) the greater
of the Cash Account Benefit or the Minimum Benefit, if any, payable as of such
date; (ii) offset by the Unit Award Offset and (iii) further offset by the
Actuarial Equivalent value of any prior distribution. The Cash Account Benefit,
Minimum Benefit and Unit Award Offset are described below.


Notwithstanding the foregoing, in the event a vested Participant terminates
employment prior to September 1, 2000, and returns as an Eligible Employee after
September 1, 2000, his or her Retirement Benefit expressed as a Single Life
Annuity as of any date following rehire as an Eligible Employee shall be
determined in accordance with Section 4.6.


Further notwithstanding the foregoing, for a Participant who is entitled to the
benefit described in Section 4.8, the Participant’s Retirement Benefit expressed
as a Single Life Annuity as of any date, shall not be less than the benefit
determined in accordance with Section 4.8, as of such date.


Notwithstanding any Plan terms to the contrary, a Participant’s Accrued Benefit
shall cease to accrue as of the Freeze Date and no further benefits (other than
interest credits to a Participant’s Cash Account pursuant to Section 4.1(a)(iv))
shall accrue with respect to any Participant after that date. For clarity,
interest credits pursuant to Section 4.1(a)(iv) shall not cease on the Freeze
Date. A Participant’s Accrued Benefit shall be determined as if the Participant
terminated employment on the earlier of his or her actual date of termination of
employment or the Freeze Date, and shall not take into account Earnings after
the Freeze Date, or Credited Service after the Freeze Date.


(a)
Cash Account Benefit



For purposes of determining a Participant’s Accrued Benefit under Section 1.1
and the Participant’s Retirement Benefit, both expressed as a Single Life
Annuity payable at the Participant’s Normal Retirement Date, the Cash Account
Benefit determined under Section 4.1(a) is determined in accordance with this
paragraph. For a Participant who has not reached the Normal Retirement Date, the
Participant’s Cash Account Benefit is the Cash Account balance as of the date of
determination, projected to the Normal Retirement Date using the interest rate
under Section 4.1(a)(iv) in effect for the Plan Year that includes the
determination date, with the result converted to an Actuarially Equivalent
monthly Single Life Annuity. For a Participant who has reached the Normal
Retirement Date, the Participant’s Cash Account Benefit is the monthly Single
Life Annuity that is Actuarially Equivalent to the Participant’s Cash Account
balance as of the determination date.


A Participant’s accrued Cash Account Benefit payable as of any date in the form
of a monthly Single Life Annuity shall be Actuarially Equivalent to the
Participant’s Cash Account balance, as of such date. A Participant’s
“Accumulated Benefit” with respect to





--------------------------------------------------------------------------------




the Cash Account as of any date shall equal his or her Cash Account balance as
of such date, pursuant to Treasury Regulations Section 1.411(b)(5)-1(b)(1)(i).


(i)
Cash Account



(A)
Opening Cash Account



A Cash Account shall be established on behalf of each individual who is an
Eligible Employee on September 1, 2000, which shall be credited with the Lump
Sum amount which is Actuarially Equivalent to the Participant’s Accrued Benefit
on December 31, 1999, payable at the Normal Retirement Date. In the event an
Eligible Employee has no Accrued Benefit on December 31, 1999, because he or she
did not become a Participant pursuant to Section 2.1 prior to that date, the
Lump Sum amount credited to his or her Cash Account shall be Actuarially
Equivalent to the amount that would have been equal to the Participant’s Accrued
Benefit on December 31, 1999, determined as if he or she had been a Participant
on such date taking into account his or her Credited Service and Earnings as of
December 31, 1999.


In addition, a Cash Account shall be established on behalf of each Participant
who becomes an Eligible Employee after September 1, 2000, and such accounts
shall have a zero opening balance.


(B)
After Benefits Commence



Once benefits commence, a Participant’s Cash Account balance shall be zero and
the Cash Account shall be closed. If a Participant commences benefits in service
following age 70½, his or her Cash Account shall be closed upon benefit
commencement and a new Cash Account shall be established for the Participant,
with a zero opening balance, to record new pay and interest credits earned after
benefits commence.


(ii)
Pay Credit



Notwithstanding the following, no amounts will be credited to Participant Cash
Account pursuant to this Section based on Earnings after the Freeze Date.


An amount equal to a percentage of Earnings shall be credited to the Cash
Account of each Participant as described below in (A), (B) and (C). The
applicable percentage is shown in the Table in (D) and is based on the
Participant’s age in whole years as of the immediately preceding December 31.


(A)
Upon becoming a Participant on or after January 1, 2001, each Participant shall
receive a pay credit as of the last day of the preceding Plan Year based on
Earnings during the preceding Plan Year; and








--------------------------------------------------------------------------------




(B)
each Participant who is an Employee on the last day of a Plan Year commencing on
and after January 1, 2000, shall receive a pay credit as of such last day of the
Plan Year based on Earnings during that Plan Year; and



(C)
each Participant who terminates employment on or after September 1, 2000, during
a Plan Year shall receive a pay credit as of his or her employment termination
date based on Earnings during that Plan Year.



(D)



Age on the preceding December 31:
 
Applicable Percentage of Earnings:
 
 
 
under 30
 
4.0%
30-39
 
4.5%
40-49
 
5.0%
50-59
 
5.5%
60 +
 
6.0%



(iii)
Extra Pay Credit



Notwithstanding the following, no amounts will be credited to Participant Cash
Account pursuant to this Section based on Earnings after the Freeze Date.


An amount equal to a percentage of Earnings during a Plan Year which exceed the
Social Security Taxable Wage Base for that Plan Year shall be credited to the
Cash Account of each Participant as described below in (A), (B) and (C). The
applicable percentage is shown in the Table in (D) and is based on the
Participant’s age in whole years as of the immediately preceding December 31.


(A)
Upon becoming a Participant on or after January 1, 2001, each Participant shall
receive a pay credit as of the last day of the preceding Plan Year based on
Earnings during the preceding Plan Year; and



(B)
each Participant who is an Employee on the last day of a Plan Year commencing on
and after January 1, 2000, shall receive a pay credit as of such last day of the
Plan Year based on Earnings during that Plan Year; and



(C)
each Participant who terminates employment on or after September 1, 2000, during
a Plan Year shall receive a pay credit as of his or her employment termination
date based on Earnings during that Plan Year.








--------------------------------------------------------------------------------




(D)



Age on the preceding December 31:
 
Applicable Percentage of Earnings:
 
 
 
under 30
 
4.0%
30-39
 
4.5%
40-49
 
5.0%
50-59
 
5.5%
60 +
 
6.0%





(iv)
Interest Credit



A Participant’s Cash Account balance shall be credited with interest as of the
last day of each Plan Year commencing on and after January 1, 2000, and prior to
the Participant’s Pension Starting Date and as of the Participant’s Pension
Starting Date. The annual interest rate for a Plan Year shall be the greater of
the interest rate specified in Section 1.3(c) or 0.39 percent. The amount of the
interest credit shall be the product of the interest rate multiplied by the Cash
Account balance on the first day of the Plan Year, provided that if the interest
is credited as of a mid-year Pension Starting Date, this amount shall be
prorated to reflect the fraction of the Plan Year from January 1 through the
Pension Starting Date.
No interest shall be credited to a Participant’s Cash Account for periods after
the Participant’s Pension Starting Date.


(b)
Minimum Benefit



Notwithstanding the following, Earnings after the Freeze Date and Credited
Service after the Freeze Date shall not be taken into account in calculating a
Participant’s Minimum Benefit pursuant to this Section.


Notwithstanding any Plan provisions to the contrary, only an individual who was
an Eligible Employee on September 1, 2000, according to the Plan terms in effect
on September 1, 2000, shall be entitled to accrue a Minimum Benefit after
September 1, 2000. Further, such an Eligible Employee shall only accrue a
Minimum Benefit until he or she first ceases to be an Eligible Employee on or
after September 1, 2000.


Notwithstanding any other Plan provision, in the event a Participant accrues a
Minimum Benefit after September 1, 2000, then ceases to be an Eligible Employee
and later is rehired as an Eligible Employee, such Participant shall not accrue
any additional Minimum Benefit following rehire.


The Minimum Benefit for any Participant, expressed as a monthly Single Life
Annuity commencing at Normal Retirement Date, shall equal 1.1 percent of Final
Average Monthly Earnings plus 0.5 percent of Final Average Monthly Earnings
which exceed the Integration Level, multiplied by the Participant’s Credited
Service up to a maximum of 30 years.







--------------------------------------------------------------------------------




The Minimum Benefit from this Plan for a Participant who was a salaried Employee
of Plum Creek Inc. shall never be less than his or her benefit accrued under the
Plum Creek Inc. Salaried and Clerical Employees’ Pension Trust, Arden Lumber
Company Salaried and Clerical Employees’ Pension Trust, Ksanka Lumber Company
Salaried and Clerical Employees’ Pension Trust, and Royal Logging Company
Salaried and Clerical Employees’ Pension Trust as applicable, as of December 31,
1982, plus his or her benefit accrued under this Plan based on years of Credited
Service between January 1, 1983, and termination of employment; provided,
however, that for purposes of this minimum benefit, the Early Retirement
reduction factors as in effect on December 31, 1982, under the Plum Creek Inc.
Salaried and Clerical Employees’ Pension Trust, Arden Lumber Company Salaried
and Clerical Employees’ Pension Trust, Ksanka Lumber Company Salaried and
Clerical Employees’ Pension Trust, and Royal Logging Salaried and Clerical
Employees’ Pension Trust shall be applicable with respect to the minimum benefit
specified above as applicable, accrued as of December 31, 1982.


Notwithstanding the foregoing, a Participant who is in salary grade 40 or higher
shall not accrue any additional Minimum Benefit after December 31, 2007. A
Participant who is promoted to salary grade 40 or higher after
December 31, 2007, shall not accrue any additional Minimum Benefit after the end
of the Plan Year in which the promotion occurs.


(c)
Unit Award Offset



For a Participant listed in Appendix III, the Unit Award Offset payable as of
any date in the form of a monthly Single Life Annuity shall be Actuarially
Equivalent to the Participant’s Unit Award Benefit shown in Appendix III,
determined as of such date. For purposes of this offset, the Actuarial
Equivalent definition in Section 1.3(c) shall apply.


4.2
Normal Retirement Benefit



A Participant’s monthly Normal Retirement Benefit shall equal his or her vested
Retirement Benefit payable at Normal Retirement Date and then adjusted for form
of payment.


4.3
Early Retirement Benefit



(a)
General



A Participant’s Early Retirement Benefit payable on an Early Retirement Date
shall equal the amount in (i) offset by the amount in (ii) below; provided that,
such amount shall not be less than the amount determined under Section 4.8 if
applicable to the Participant, and then adjusted for form of payment:


(i)
the greater of:



(A)
his or her vested Cash Account Benefit as of the Early Retirement Date
determined pursuant to Section 4.1(a) (which is the monthly Single Life Annuity
commencing on the Early Retirement Date that is Actuarially Equivalent to the
Cash Account as of such date), or








--------------------------------------------------------------------------------




(B)
the Participant’s vested Minimum Benefit determined pursuant to Section 4.1(b)
as of the Early Retirement Date multiplied by the applicable percentage shown
below (prorated to months of age at Early Retirement Date):



Age on Early            Applicable
Retirement Date        Percentage


62-65                100%
61                95%
60                90%
59                85%
58                80%
57                75%
56                68%
55                62%


Notwithstanding the foregoing, a Participant’s vested Minimum Benefit determined
pursuant to Section 4.1(b) as of the Participant’s Early Retirement Date shall
not be less than the Actuarial Equivalent of the Participant’s vested Minimum
Benefit determined as of the Participant’s Normal Retirement Date, based on the
factors specified in Section 1.3(a).


(ii)
the Unit Award Offset determined pursuant to Section 4.1(c) as of the Early
Retirement Date (which is the monthly Single Life Annuity commencing on the
Early Retirement Date).



(b)
Supplemental Early Retirement Benefit



Participants who satisfy the following conditions, shall receive a monthly
supplemental early retirement benefit which is payable from the Participant’s
Early Retirement Date until the Participant attains age 62:


(i)
the Participant was an Eligible Employee on September 1, 2000,



(ii)
the Participant’s salary grade is 39 or below at termination of employment,



(iii)
the Participant is under age 62 on his or her Early Retirement Date, and



(iv)
the Participant elects to receive benefits in the form of a Single Life Annuity
or a Joint and Survivor Annuity.



This monthly benefit shall equal 1 percent of Final Average Monthly Earnings up
to the Integration Level, multiplied by Credited Service up to a maximum of 30
years, adjusted for form of payment.













--------------------------------------------------------------------------------




4.4
Deferred Retirement Benefit



A Participant’s Deferred Retirement Benefit payable on a Deferred Retirement
Date shall equal the amount in (i) offset by the amount in (ii) below; provided
that, such amount shall not be less than the amount determined under Section 4.8
if applicable to the Participant, and then adjusted for form of payment:


(i)
the greater of:



(A)
his or her vested Cash Account Benefit as of the Deferred Retirement Date
determined pursuant to Section 4.1(a) (which is the monthly Single Life Annuity
commencing on the Deferred Retirement Date that is Actuarially Equivalent to the
Cash Account as of such date), or



(B)
the Participant’s vested Minimum Benefit determined pursuant to Section 4.1(b)
as of the Deferred Retirement Date, taking into account Credited Service and
Earnings beyond Normal Retirement Date.



(ii)
the Unit Award Offset (which is the monthly Single Life Annuity commencing on
the Deferred Retirement Date).



In no event shall the Deferred Retirement Benefit provided under this paragraph
be less than the Retirement Benefit to which the Participant would have been
entitled if he or she had actually retired on the Normal Retirement Date,
Actuarially increased to reflect the delayed commencement past Normal Retirement
Date. The actuarial factors in Section 1.3(a) shall apply for purposes of this
calculation.


In the event a Participant continues working after the Participant’s Required
Beginning Date, the Deferred Retirement Benefit shall be recalculated and
adjusted annually in the manner described in Section 4.6(a), and for this
purpose the Participant shall be deemed to have terminated employment and
commenced receiving benefits as of the date benefits commence following the
Required Beginning Date and then become re-employed on the following day.


4.5
Vested Termination Benefit



A Participant’s Vested Termination Benefit payable on a Vested Termination Date
shall equal the amount in (i) offset by the amount in (ii) below; provided that,
such amount shall not be less than the amount determined under Section 4.8 if
applicable to the Participant, and then adjusted for form of payment:


(i)
the greater of:



(A)
his or her vested Cash Account Benefit as of the Vested Termination Date (which
is the monthly Single Life Annuity commencing on the Vested Termination Date
that is Actuarially Equivalent to the Cash Account as of such date), or



(B)
the Participant’s vested Minimum Benefit determined pursuant to Section 4.1(b)
as of the Participant’s Vested Termination Date reduced






--------------------------------------------------------------------------------




by 1/180 for each of the first 60 months by which the Vested Termination Date
precedes the Normal Retirement Date, and reduced by 1/360 for each of the next
60 months by which the Vested Termination Date precedes the Normal Retirement
Date, and reduced Actuarially for each month by which the Vested Termination
Date precedes the first day of the month coincident with or next following the
Participant’s 55th birthday. For purposes of this reduction, the Actuarial
Equivalent definition in Section 1.3(a) shall apply. Notwithstanding the
foregoing, a Participant’s vested Minimum Benefit determined pursuant to
Section 4.1(b) as of the Participant’s Vested Termination Date shall not be less
than the Actuarial Equivalent of the Participant’s vested Minimum Benefit
determined as of the Participant’s Normal Retirement Date, based on the factors
specified in Section 1.3(a).


(ii)
the Unit Award Offset (which is the monthly Single Life Annuity commencing on
the Vested Termination Date).



4.6
Reemployment After Termination



(a)
Vested Participant Who Received No Distribution



In the event a vested Participant A) is reemployed before September 1, 2000, and
B) received no distribution upon initial termination, his or her Retirement
Benefit shall be determined by aggregating Years of Service during the first and
subsequent periods of employment. Also, Credited Service during the first and
subsequent periods of employment shall be aggregated for purposes of calculating
the opening Cash Account pursuant to Section 4.1(a)(i)(A) and the Minimum
Benefit (if the Minimum Benefit accrues after September 1, 2000) and determining
whether a Participant is eligible for Early Retirement pursuant to Section 3.2.


In the event a vested Participant A) terminates after September 1, 2000, and is
reemployed after September 1, 2000, and B) received no distribution upon initial
termination, his or her Retirement Benefit shall be determined by aggregating
Years of Service during the first and subsequent periods of employment. Also,
Credited Service during the first period of employment shall be recognized, but
no further Credited Service shall accrue after reemployment for purposes of
determining the Participant’s Minimum Benefit. Such Participant’s Cash Account,
if any, upon initial termination shall continue to be credited with interest
pursuant to Section 4.7 prior to rehire and following rehire shall continue to
be credited with pay credits and interest credits pursuant to Section 4.1(a).
In the event a vested Participant A) terminates before September 1, 2000, and is
reemployed after September 1, 2000, and B) received no distribution upon initial
termination, his or her Retirement Benefit shall be determined by aggregating
Years of Service during the first and subsequent periods of employment. Also,
Credited Service during the first period of employment shall be recognized, but
no further Credited Service shall accrue after reemployment for purposes of
determining the Participant’s Minimum Benefit. A Cash Account with an opening
balance shall be established for such Participant. The opening balance shall
equal the Lump Sum amount which is Actuarially Equivalent to the Participant’s
vested Accrued Benefit payable at Normal Retirement Date, determined as of the
Participant’s rehire date using the interest rate and mortality table in
Section 1.3(c) for the Plan Year in which the Participant is rehired.





--------------------------------------------------------------------------------






(b)
Vested Participant Who Received a Distribution



In the event a vested Participant received a distribution of benefits upon
initial termination and becomes reemployed, his or her Retirement Benefit shall
be determined and paid as described below:


(i)
in the event such Participant commenced annuity payments, such annuity payments
shall continue during the period of reemployment;



(ii)
the Participant shall not accrue any additional Minimum Benefit based on
Credited Service and Earnings during reemployment. However, upon subsequent
termination, the Participant’s Minimum Benefit shall be redetermined if the
benefit which commenced following the Participant’s initial termination was a
Vested Termination Benefit and the Participant satisfies the conditions for an
Early Retirement Benefit upon the subsequent termination. In this event, the
Participant’s Early Retirement Benefit shall be offset by the Actuarial
Equivalent value of prior distributions, but shall not be reduced below the
amount payable upon initial termination, and shall be paid in the form elected
by the Participant

upon the subsequent termination. For purposes of this offset, the Actuarial
Equivalent definition in Section 1.3(a) shall apply;


(iii)
Credited Service prior to and following reemployment shall be considered for
purposes of satisfying the requirements for an Early Retirement Date pursuant to
Section 3.2;



(iv)
Years of Service prior to reemployment shall be considered;



(v)
a new Cash Account shall be established upon reemployment with a zero opening
balance. The Participant’s Retirement Benefit earned during reemployment shall
be his or her Cash Account Benefit;



(vi)
upon subsequent retirement, the initial benefit shall continue to be paid in the
initial form of payment elected, except a new form of payment may be elected
pursuant to Section 4.6(b)(ii) above, and the additional benefit earned during
reemployment may be paid in any form elected by the Participant pursuant to
Article V; and



(vii)
in the event the Participant is eligible for a Deferred Retirement Benefit upon
subsequent retirement, only the portion of the benefit earned during the period
of reemployment shall be considered a Deferred Retirement Benefit.



(c)
Nonvested Participant



In the event a nonvested Participant terminates at a time when the present value
of his or her vested Retirement Benefit is zero, the Employee shall be deemed to
have received a distribution of such Retirement Benefit upon termination
pursuant to Section 7.2(b) and shall no longer be a Participant. If the
individual becomes reemployed before incurring five consecutive
Breaks-in-Service, his or her Cash Account shall be restored to the amount of
such Cash Account on the date of the deemed distribution plus the amount of
interest





--------------------------------------------------------------------------------




that would have been credited to such Cash Account pursuant to
Section 4.1(a)(iv) if the deemed distribution had not occurred, and his or her
Retirement Benefit shall be determined by aggregating Years of Service and
Credited Service during the first and subsequent periods of employment. If the
individual becomes reemployed after five consecutive Breaks-in-Service his or
her Cash Account, Years of Service and Credited Service prior to reemployment
shall be disregarded for purposes of determining his or her Retirement Benefit
earned during reemployment unless the Participant had at least three Years of
Service on January 1, 2000. If a Participant had at least three Years of Service
on January 1, 2000, and is reemployed after a Break-in-Service, all service
before and after the Break-in-Service shall be aggregated pursuant to
Section 7.2(c).


In no event shall the benefit upon subsequent retirement, prior to any reduction
for previously received benefits, be less than the initial Retirement Benefit.


4.7
Benefits For Terminated Participants



Benefits under the Plan shall be determined and paid in accordance with the
provisions of the Plan in effect on the most recent date of a termination of
employment; provided that interest shall continue to be credited to a
Participant’s Cash Account following termination, on the same basis as interest
is credited to the Cash Accounts of Active Participants pursuant to
Section 4.1(a)(iv), until the terminated Participant’s Pension Starting Date.


Notwithstanding the foregoing, a Participant who terminated employment prior to
September 1, 2000, may elect a lump sum form of payment in accordance with
Section 5.1(c).


4.8
Special Provision for Participants in Salary Grade 40 or Higher



Notwithstanding the foregoing provisions of this ARTICLE IV, for a Participant
who ceased to accrue a Minimum Benefit under the provisions of Section 4.1(b)
because he or she was in salary grade 40 or higher at any time after December
31, 2007, his or her Normal, Early or Deferred Retirement Benefit, or Vested
Termination Benefit, whichever applies, in the form of Single Life Annuity shall
not be less than the sum of:


(a)
his or her Minimum Benefit expressed in the form of a Single Life Annuity
commencing at Normal Retirement Date determined under Section 4.1(b), adjusted
for commencement earlier or later than the Normal Retirement Date as described
in Section 4.3(a)(i)(B), Section 4.4(i)(B), or 4.5(i)(B), as applicable; plus



(b)
the Cash Account Benefit he or she would have accrued under Section 4.1(a) after
the date that the Participant ceased to accrue a Minimum Benefit due the
provisions of Section 4.1(b), determined as if he or she had a Cash Account
balance of zero on the date that the Participant ceased to accrue a Minimum
Benefit due to the provisions of Section 4.1(b) and received pay credits
pursuant to Section 4.1(a)(ii) and 4.1(a)(iii), and interest credits pursuant to
Section 4.1(a)(iv) after that date;



offset by the Unit Award Offset determined pursuant to Section 4.1(c) commencing
on the Normal, Early or Deferred Retirement Date, or Vested Termination Date,
whichever applies, and further offset by the Actuarial Equivalent of any prior
distribution.







--------------------------------------------------------------------------------




ARTICLE V


FORMS OF PAYMENT




5.1
Forms of Payment



The following forms of benefit payments are available under this Plan:


(a)
Single Life Annuity



A “Single Life Annuity” which provides monthly payments from the Retirement Date
or Vested Termination Date to the first of the month preceding death. The amount
of the monthly benefit shall equal the monthly Normal, Early or Deferred
Retirement Benefit or Vested Termination Benefit, whichever applies.


(b)
Joint and Survivor Annuity



A reduced “Joint and Survivor Annuity” which provides monthly payments to a
married Participant, or a Participant with a Partner, from the Retirement Date
or Vested Termination Date to the first of the month preceding death. Following
the Participant’s death, a benefit equal to 25 percent, 50 percent, 75 percent
or 100 percent of the reduced amount payable to the Participant shall be payable
for life to the Participant’s Spouse or Partner, if living at the time of the
Participant’s death. A Participant who elects a Normal, Early or Deferred
Retirement Benefit, or Vested Termination Benefit, may elect which percentage
shall be payable to the Spouse or Partner.


If the Spouse or Partner dies after the Participant’s benefit begins, the
Participant’s payments will be in the same reduced amount as is otherwise
payable under the Joint and Survivor Annuity. If the Spouse or Partner dies
prior to the date as of which the Participant’s benefit begins, any election of
a form of benefit under this Section 5.1(b) shall be automatically canceled. If
the Participant dies prior to the date as of which his or her benefit is to
begin, the Spouse or Partner shall not be entitled to receive any payments under
this Section 5.1(b). However, a Spouse or Partner may be entitled to a benefit
under Section 6.1.


(i)
The monthly benefit payable to the Participant under a 25 percent Joint and
Survivor Annuity shall be equal to the Participant’s benefit payable in the form
of a Single Life Annuity multiplied by the following factor (not to exceed 1):



FACTOR = .93 ‑ .0025 x (AGE DIFFERENCE) where AGE DIFFERENCE is the
Participant’s age less the Spouse’s age or Partner’s age (computed to the
birthdate anniversary nearest the Retirement Date or Vested Termination Date,
whichever applies).


(ii)
The monthly benefit payable to the Participant under a 50 percent Joint and
Survivor Annuity shall be equal to the Participant’s benefit payable in the form
of a Single Life Annuity multiplied by the following factor (not to exceed 1):








--------------------------------------------------------------------------------




FACTOR = .87 ‑ .005 x (AGE DIFFERENCE) where AGE DIFFERENCE is the Participant’s
age less the Spouse’s age or Partner’s age (computed to the birthdate
anniversary nearest the Retirement Date or Vested Termination Date, whichever
applies).


(iii)
The monthly benefit payable to the Participant under a 75 percent Joint and
Survivor Annuity shall be equal to the Participant’s benefit payable in the form
of a Single Life Annuity multiplied by the following factor (not to exceed 1):



FACTOR = .82 ‑ .006 x (AGE DIFFERENCE) where AGE DIFFERENCE is the Participant’s
age less the Spouse’s age or Partner’s age (computed to the birthdate
anniversary nearest the Retirement Date or Vested Termination Date, whichever
applies).


(iv)
The monthly benefit payable to the Participant under a 100 percent Joint and
Survivor Annuity shall be equal to the Participant’s benefit payable in the form
of a Single Life Annuity multiplied by the following factor (not to exceed 1):



FACTOR = .79 ‑ .0075 x (AGE DIFFERENCE) where AGE DIFFERENCE is the
Participant’s age less the Spouse’s age or Partner’s age (computed to the
birthdate anniversary nearest the Retirement Date or Vested Termination Date,
whichever applies).


Notwithstanding the foregoing, effective for a Pension Starting Date on or after
January 1, 2005, the amount payable under any Joint and Survivor Annuity form of
payment shall not be less than the applicable Joint and Survivor Annuity benefit
that is Actuarially Equivalent to the Participant’s Early, Normal or Deferred
Retirement Benefit or Vested Termination Benefit payable in the form of a Single
Life Annuity, as of such Pension Starting Date.
(c)
Lump Sum



A “Lump Sum” distribution which provides a single sum payment representing the
Participant’s entire interest in the Plan. The amount of the single sum payment
shall be the greatest of:


(i)
the Actuarial Equivalent present value of the Participant’s Minimum Benefit
expressed as a Single Life Annuity, commencing at the Participant’s Normal
Retirement Date;



(ii)
the Participant’s Cash Account balance; or



(iii)
the lump sum amount that is the Actuarially Equivalent present value of the
Participant’s Early Retirement Benefit on August 31, 2000; provided such amount
does not exceed $25,000.



Notwithstanding the foregoing, for a Participant who ceased to accrue a Minimum
Benefit under the provisions of Section 4.1(b) because he or she was in salary
grade 40 or higher at any time after December 31, 2007, the amount of the single
sum payment shall not be less than the





--------------------------------------------------------------------------------




Actuarially Equivalent present value of the Participant’s Normal Retirement
Benefit, determined pursuant to Section 4.2 and Section 4.8, if applicable.


5.2
Automatic Form of Benefit



Unless a Participant elects otherwise, benefits shall be paid as provided below:


(a)
Married Participants



The qualified joint and survivor annuity under this Plan with respect to a
married Participant shall be the 50 percent Joint and Survivor Annuity. Any
Participant who is married on his or her Retirement Date or Vested Termination
Date, whichever applies, shall automatically be deemed to have elected the 50
percent Joint and Survivor Annuity option, effective as of such date, with his
or her Spouse as the joint annuitant.


A married Participant may reject the 50 percent Joint and Survivor Annuity
option, by filing a written notice with the Pension Committee. Such initial
notice, or any subsequent change, must specify the joint annuitant (if
applicable) and form of payment elected. A married Participant may file a
rejection notice or revoke any such notice during the time periods set forth in
Section 5.4.


If a married Participant elects any form of payment other than the 50 percent,
75 percent or 100 percent Joint and Survivor Annuity with his or her Spouse as
the joint annuitant, the Participant’s Spouse must sign a waiver of the Spouse’s
right to receive the survivor benefits under a 50 percent Joint and Survivor
Annuity. The Spouse’s signature must be notarized, or witnessed by a Plan
representative.


(b)
Single Participants and Participants With a Partner



The qualified joint and survivor annuity under the Plan with respect to a single
Participant or a Participant who has a Partner shall be the Single Life Annuity.


Any single Participant who does not have a Partner shall receive his or her
Retirement or Vested Termination Benefits in the form of a Single Life Annuity,
unless the Participant elects another form of payment. A single Participant who
does not have a Partner may reject the Single Life Annuity option and elect a
Lump Sum pursuant to Section 5.1 or revoke such election, by filing a written
notice with the Pension Committee during the time periods set forth in
Section 5.4.


Any Participant with a Partner shall receive his or her Retirement or Vested
Termination Benefits in the form of a Single Life Annuity, unless the
Participant elects another form of payment. A Participant with a Partner may
reject the Single Life Annuity option and elect a Joint and Survivor Annuity or
a Lump Sum pursuant to Section 5.1 or revoke such election, by filing a written
notice with the Pension Committee during the time periods set forth in
Section 5.4.







--------------------------------------------------------------------------------




5.3
Limitation on Forms of Payment



A Participant may not elect a joint annuitant other than his or her Spouse or
Partner. A Participant must elect a form of payment under which payments will be
completed within the Participant’s and Beneficiary’s life times or within their
life expectancies.


5.4
Benefit Notice, Benefit Election and Consent Requirements



(a)
Benefit Notice



A Participant who wishes to commence benefits must contact the Pension Committee
and request the applicable notice and election forms and indicate a date on
which he or she may want to commence benefits (the “Requested Date”). A
Requested Date may only be the first day of a prospective month, except that a
Participant who is age 65 or older may also choose a Requested Date which is his
or her Normal Retirement Date or Deferred Retirement Date, whichever applies.
Depending on the Participant’s election, his or her Requested Date and Pension
Starting Date may be the same or different dates.


As soon as administratively feasible following a Participant’s request, the
Pension Committee shall provide such Participant with a written notice, referred
to as a “Benefit Notice.” The Benefit Notice shall be considered to be provided
to the Participant on the date it is mailed to the Participant, or, if not
mailed, the date it is actually received by the Participant. The Benefit Notice
shall contain the following information:


(i)
the terms and conditions of the forms of payment available under the Plan and
the relative values of the optional forms of payment;



(ii)
the Participant’s right to waive the automatic form of payment pursuant to
Section 5.2;



(iii)
the requirement for Spouse consent to waiver of the automatic form of payment
pursuant to Section 5.2;



(iv)
the right to revoke a waiver of the automatic payment forms;



(v)
the right to defer payment until the Normal Retirement Date, if the Participant
has not yet reached that date, including any consequences of failure to defer;
and



(vi)
the Participant’s right to consider the benefit election for at least 30 days
before the Pension Starting Date, or in the case of a Retroactive Pension
Starting Date, 30 days before the date on which benefits actually commence, and
the right to waive this 30-day election period.



The Benefit Notice shall be furnished within a reasonable period (not more than
90 days) prior to the Participant’s Pension Starting Date, unless the Pension
Starting Date is a Retroactive Pension Starting Date.


The Pension Starting Date shown in a Participant’s Benefit Notice shall be his
or her Requested Date if the Benefit Notice is provided prior to such date.
Otherwise, a





--------------------------------------------------------------------------------




Participant’s Benefit Notice shall include a Pension Starting Date which is the
first day of the month next following the date the Benefit Notice is provided.


If the Plan provides a Benefit Notice and the Participant does not complete an
election to commence benefits by the end of the 90-day period beginning on the
date that the Benefit Notice is provided, such Benefit Notice shall expire. The
Participant must begin the process again by contacting the Pension Committee and
selecting a new Requested Date.


(b)
Benefit Election



(i)
Election of Pension Starting Date and Form of Payment



A Participant may elect to commence benefits on a Pension Starting Date which is
included in his or her Benefit Notice pursuant to Section 5.4(c).


In addition, a Participant may only elect a Pension Starting Date that:


(A)
falls within 90 days after the date the Benefit Notice is provided (except as
provided in Section 5.4(c).); and



(B)
is on or after the date the Participant terminates employment.



All Participants may elect a form of payment as explained in the Benefit Notice.


(ii)
Time and Form of Election



Any election made by the Participant or consent by a Spouse pursuant to
Section 5.2(a) must be made within 90 days after the date the Benefit Notice is
provided. An election shall be made in writing on forms provided by and filed
with the Pension Committee.


(iii)
Right to Consider Election for 30 Days



The Participant has the right to consider his or her benefit election for at
least 30 days. The Participant may waive this right and elect a Pension Starting
Date that is less than 30 days after the date the Benefit Notice is provided. If
such a Participant elects a Pension Starting Date that is less than 30 days
after the date the Benefit Notice is provided, the Participant may change his or
her election at any time before (A) the end of the 7-day period that immediately
follows the date the Benefit Notice is provided, or (B) the Pension Starting
Date, whichever is later. In no event will the first benefit payment be issued
until after the end of the 7-day period that follows the date the Benefit Notice
is provided. Any election shall automatically be revoked if the Participant dies
prior to the Pension Starting Date.


(c)
Retroactive Pension Starting Date



Notwithstanding Section 5.4(a) and Section 5.4(b), a Participant may only elect
to commence benefits on a “Retroactive Pension Starting Date” in certain
circumstances. A





--------------------------------------------------------------------------------




“Retroactive Pension Starting Date” is a Pension Starting Date that is on or
before the date that the Benefit Notice is provided to the Participant.


A Participant may elect to commence benefits as of a Retroactive Pension
Starting Date only in the circumstances described in (i) and (ii) below.


(i)
Normal Retirement Benefits



A Participant who qualifies for benefits to commence on his or her Normal
Retirement Date, but does not commence benefits as of or before his or her
Normal Retirement Date, may elect to commence benefits on a Retroactive Pension
Starting Date, subject to the following limitations. Such a Participant may
elect to receive:


(A)
any annuity form of payment available under the Plan, determined as of the
Participant’s Normal Retirement Date; or



(B)
any annuity form of payment available under the Plan, determined as of the
Pension Starting Date included in the Benefit Notice; or



(C)
subject to the terms of Section 5.1(c), a Lump Sum benefit equal to the greater
of:



(1)
the Lump Sum benefit determined as of the Normal Retirement Date (based on the
Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c), plus interest pursuant to Section 5.4(c)(iii)(D)); or



(2)
the Lump Sum benefit determined as of the Pension Starting Date included in the
Benefit Notice (based on the Actuarial Equivalent factors that would apply as of
such date pursuant to Section 1.3(c)).



(ii)
Deferred Retirement Benefits



A Participant who qualifies for benefits to commence on his or her Deferred
Retirement Date, but does not commence benefits as of or before his or her
Deferred Retirement Date, may elect to commence benefits as of a Retroactive
Pension Starting Date, subject to the following limitations. Such a Participant
may elect to receive:


(A)
any annuity form of payment available under the Plan, determined as of the
Participant’s Deferred Retirement Date; or



(B)
any annuity form of payment available under the Plan, determined as of the
Pension Starting Date included in the Benefit Notice; or



(C)
subject to the terms of Section 5.1(c), a Lump Sum benefit equal to the greater
of:








--------------------------------------------------------------------------------




(1)
the Lump Sum benefit determined as of the Deferred Retirement Date (based on the
Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c), plus interest pursuant to Section 5.4(c)(iii)(D)); or



(2)
the Lump Sum benefit determined as of the Pension Starting Date included in the
Benefit Notice (based on the Actuarial Equivalent factors that would apply as of
such date pursuant to Section 1.3(c)).



(iii)
Retroactive Pension Starting Date Conditions



If a Participant elects to receive benefits based on a Retroactive Pension
Starting Date, the following additional conditions must be satisfied:


(A)
The Participant election and any required Spouse consent pursuant to
Section 5.2(a) must be made within 90 days before the date of the first benefit
payment.



(B)
The Participant’s benefit amount shall be calculated as of the Retroactive
Pension Starting Date elected by the Participant, based on the Plan terms in
effect on such date and the Actuarial Equivalent factors that would have applied
if benefits had actually commenced on such date, subject to
Section 5.4(c)(iii)(C).



(C)
If the Retroactive Pension Starting Date is more than twelve months before the
date benefits actually commence, the maximum annual benefit (including
appropriate interest adjustments) payable under the Plan pursuant to Section 8.2
shall be calculated as of the date benefits actually commence based on Plan
terms and Actuarial Equivalent factors in effect on such date.



(D)
The Participant shall receive a make-up payment to reflect missed payments from
the date each payment was due on or after the Retroactive Pension Starting Date
to the date of the actual make-up payment. The make-up payment shall include
interest, calculated using the interest rate provided in Section 1.3(a), and
shall be compounded monthly to reflect the period between the date each payment
was due on or after the Retroactive Pension Starting Date and the date the
make-up payment actually is made.



(E)
If the Participant is married on the date benefits actually commence, the Spouse
consent requirements of Section 5.2(a) that apply if the Participant elects any
form of payment other than the 50 percent, 75 percent and 100 percent Joint and
Survivor Annuity, apply to such Spouse. If the Participant was previously
married to a different Spouse on the Retroactive Pension Starting Date, the
Spouse consent requirements of Section 5.2(a) do not apply to the former Spouse,
unless a qualified domestic relations order requires that they also apply to the
former Spouse.



(F)
If a Participant is married on the date benefits actually commence, his or her
Spouse must sign the election of a Retroactive Pension Starting Date if the






--------------------------------------------------------------------------------




monthly survivor annuity amount payable to the Spouse based on the Retroactive
Pension Starting Date is less than the monthly survivor annuity amount payable
to the Spouse under a 50 percent joint and survivor annuity determined as if the
actual benefit commencement date was the Pension Starting Date. The Spouse’s
signature must be notarized, or witnessed by a Plan representative.


(G)
The first benefit payment must be made more than seven days after the date on
which the Benefit Notice is provided.



5.5
Directed Rollovers



(a)
General Rule



A Participant, Spouse Beneficiary, former Spouse alternate payee, or non-Spouse
Beneficiary (each referenced as a “distributee”) who is entitled to or elects a
Lump Sum benefit may direct the Pension Committee to pay part or all of the
benefit to a trustee or custodian of Eligible Retirement Plan that accepts such
directed rollovers, subject to the following provisions:


(i)
a distributee may not request a directed rollover of an amount distributed due
to the minimum required distribution following the Participant’s Required
Beginning Date pursuant to Section 10.5(c);



(ii)
the rollover of a distribution may only be directed to one qualified plan or
IRA;



(iii)
a non-Spouse Beneficiary (who is not a former Spouse alternate payee), including
a non-spouse Beneficiary who is a Partner, may only direct a rollover to an
individual retirement account described in Code Section 408(a) or an individual
retirement annuity described in Code Section 408(b), established for the purpose
of receiving such rollover; and



(iv)
a distributee must provide the information or documentation reasonably requested
by the Pension Committee.



“Eligible Retirement Plan” means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
plan described in Code Section 401(a), that accepts the eligible rollover
distribution. “Eligible Retirement Plan” may also mean an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. “Eligible Retirement Plan” also means a Roth IRA described in Code Section
408A.


(b)
Notice to Participants



The Pension Committee shall furnish each distributee eligible for a directed
rollover under this section with a written explanation of the directed rollover
opportunity and related





--------------------------------------------------------------------------------




withholding consequences of not choosing a directed rollover within a reasonable
period (at least 30 but not more than 90 days) prior to the distributee’s
Pension Starting Date. The explanation shall clearly indicate that the
distributee has the right to a 30-day waiting period to consider the election.
The distributee may waive the 30-day period by an affirmative election to make
or not make a directed rollover in writing on forms provided by the Pension
Committee. The forms shall indicate that the distributee has a right to consider
whether to roll over his or her benefit from the Plan for at least 30 days.

























































































--------------------------------------------------------------------------------




ARTICLE VI


DEATH BENEFITS




6.1
Pre‑Retirement Death Benefit



In the event a Participant dies after becoming vested and before commencing to
receive Retirement Benefits or Vested Termination Benefits under the Plan, his
or her Beneficiary shall receive a pre-retirement death benefit. In the event a
Participant is married or has a Partner at the time of death, his or her Spouse
or Partner shall be the Beneficiary. A married Participant may not elect a
non-Spouse Beneficiary to receive pre-retirement death benefits. A Participant
with a Partner may not elect a non-Partner Beneficiary to receive pre-retirement
death benefits. The time of commencement and the amount of the death benefit is
described below.


(a)
Surviving Spouse Beneficiary or Surviving Partner Beneficiary



A surviving Spouse Beneficiary or surviving Partner Beneficiary shall receive a
monthly death benefit payable from the first day of the month coinciding with or
following the date of the Participant’s death, through the first day of the
month preceding the Beneficiary’s death.


The death benefit shall equal the greater of:


(i)
the amount payable to the Beneficiary under a 50 percent joint and survivor
annuity form of payment if the Participant had terminated on the earlier of the
date of actual termination of employment or the date of death, survived to the
date Spouse or Partner benefits commence and commenced receiving Vested
Termination Benefit or Retirement Benefit payments, whichever applies, as of the
date death benefits commence; and



(ii)
the amount of a Single Life Annuity that is Actuarially Equivalent (based on the
Spouse’s or Partner’s age) to the benefit that would have been payable to the
Participant in the form of a Lump Sum if the Participant had terminated on the
earlier of the date of actual termination of employment or the date of death,
survived to the date Spouse or Partner benefits commence and commenced receiving
Vested Termination Benefit or Retirement Benefit payments, whichever applies, as
of the date death benefits commence.



Notwithstanding the foregoing, in the event a Participant dies prior to his or
her Normal Retirement Date, a surviving Spouse entitled to benefits may elect to
postpone commencement of benefits to the first day of any month on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later. If a surviving Spouse
Beneficiary dies before death benefits commence, no death benefit shall be
payable under the Plan.


Further notwithstanding the foregoing, in the event a Participant with a Partner
dies prior to his or her Normal Retirement Date, a surviving Partner entitled to
benefits may elect to





--------------------------------------------------------------------------------




postpone commencement of benefits to the first day of any month before December
31 of the calendar year following the calendar year in which the Participant
died. If a surviving Partner dies before death benefits commence, no death
benefit shall be payable under the Plan.


A Spouse or Partner Beneficiary may elect to receive a Lump Sum form of payment
in lieu of the monthly benefit described above, subject to the limit described
below. If a Spouse or Partner Beneficiary elects a Lump Sum, such election must
be in writing and made not earlier than 90 days prior to the date monthly
benefits would otherwise commence. A Lump Sum benefit is only payable if the
Spouse or Partner commences benefits on the first day of the month coinciding
with or following the date the Lump Sum election is filed with the Pension
Committee. The Lump Sum benefit shall equal the greater of:


(iii)
the amount that is Actuarially Equivalent to the monthly benefit described
above, and



(iv)
the value of the Participant’s Cash Account balance.



(b)
Non-Spouse and Non-Partner Beneficiary



A Beneficiary who is neither the Spouse nor the Partner of the deceased
Participant at the date of death shall receive a death benefit payable as soon
as administratively feasible after the Participant’s death, in a single sum
payment.


The amount of the benefit shall equal the Lump Sum amount that would have been
payable to the Participant if the Participant had terminated on the earlier of
the date of actual termination of employment or the date of death, survived to
the date death benefits commence and received a Lump Sum Vested Termination
Benefit or Retirement Benefit payment, whichever applies, as of the date death
benefits commence.


(c)
Estate



If there is no Beneficiary following the Participant’s death, a benefit shall be
payable to the Participant’s estate in accordance with Section 1.6. Such benefit
shall be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.


The amount of the benefit payable to the estate shall equal the Lump Sum amount
that would have been payable to the Participant if the Participant had
terminated on the earlier of the date of actual termination of employment or the
date of death, survived to the date death benefits commence and received a Lump
Sum Vested Termination Benefit or Retirement Benefit payment, whichever applies,
as of the date death benefits commence.


6.2
Post‑Retirement Spouse’s Death Benefit



Upon the death of a Participant who retired before January 1, 2002, and who was
a Participant in the Burlington Northern Inc. Pension Plan on December 31, 1983,
and who terminated on or after his or her earliest Retirement Date, and had
Credited Service prior to January 1, 1984, and elected an annuity form of
payment, the Participant’s surviving Spouse, if the Participant was married to





--------------------------------------------------------------------------------




such Spouse throughout the one-year period ending on the Retirement Date, shall
receive a monthly benefit commencing on the first day of the month following the
date of the Participant’s death, and ending on the first day of the month,
preceding the Spouse’s death. The amount of such monthly benefit shall be the
amount specified in Appendix II.































































































--------------------------------------------------------------------------------




ARTICLE VII


VESTING




7.1
Vesting



Each Participant who completes an Hour of Service on or after January 1, 2008,
shall have a vested, nonforfeitable right to his or her Accrued Benefit
multiplied by the appropriate vesting percentage in accordance with the
following table:


Years of Service
Percent Vested
 
 
Less than 3
0%
3
100%



In addition, each Participant shall have a 100 percent vested nonforfeitable
right to his or her Accrued Benefit on the date he or she attains age 65,
provided he or she is an Employee on or after such date. Each Participant who
has three Years of Service on January 1, 2000, shall also have a 100 percent
vested nonforfeitable right to his or her Accrued Benefit in the event the
Participant dies, provided he or she is an Employee on such date. An Employee
who terminates with 0 percent vested shall be deemed to be “nonvested.”


Notwithstanding the foregoing, each Participant who was involuntarily terminated
on or after January 1, 2008, and before October 1, 2009, and whose employment
was not terminated for cause, shall be 100 percent vested.


Further notwithstanding the foregoing, each Participant who was involuntarily
terminated on or after March 27, 2015, and before March 31, 2015, due to the
Meridian, Idaho mill closure, and whose employment was not terminated for cause,
shall be 100 percent vested.


Further notwithstanding the foregoing, each Active Participant as of the Closing
Date shall be 100 percent vested.


7.2
Termination Prior to Vesting



(a)
Forfeiture of Service



If a nonvested Participant incurs a five-consecutive-year Break-in-Service, his
or her Years of Service and Credited Service preceding the five-consecutive-year
Break-in-Service shall be disregarded, and any Accrued Benefit earned prior to
the five-consecutive-year Break-in-Service shall be forfeited.


If a vested Participant incurs a Break-in-Service and is subsequently rehired,
all Years of Service and Credited Service before and after the Break-in-Service
shall be aggregated.







--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event service is forfeited under the terms
of a Predecessor Plan and the individual later becomes a Participant in this
Plan, such forfeited service shall remain forfeited.


(b)
Deemed Cash-Out of Accrued Benefit



If a nonvested Participant terminates employment, the Participant shall be
deemed to have received a distribution of his or her Accrued Benefit upon
termination, and shall no longer be a Participant. If the Participant resumes
employment with the Employer before incurring a five-consecutive-year
Break-in-Service, his or her Accrued Benefit, Years of Service and Credited
Service preceding the Break-in-Service shall be reinstated upon reemployment, in
accordance with Section 4.6(c).


(c)
Grandfather for Certain Participants on January 1, 2000



Notwithstanding the foregoing, if a Participant had at least three Years of
Service on January 1, 2000, all Years of Service and Credited Service before and
after a Break-in-Service shall be aggregated.


7.3
Forfeitures



Any forfeitures arising under this Plan shall be used only to offset future
Employer contributions and shall not affect any Participant’s Accrued Benefit.


7.4
Amendment of Vesting Schedule



The Employer reserves the right to amend the vesting schedule set forth in
Section 7.1 at any time pursuant to Section 12.1; however, no such amendment
shall reduce the vested percentage of a Participant’s Accrued Benefit,
determined as of the date immediately preceding the later of the date on which
such amendment is adopted or effective, to a percentage that is less than the
Participant’s vested percentage as computed under the Plan without regard to the
amendment.


In the event the Employer amends the vesting schedule, each Participant having
at least three Years of Service with the Employer may elect to have his or her
vested Accrued Benefit computed under the Plan without regard to the amendment.
The Participant must file his or her election with the Administrative Committee
within 60 days of the latest of:


(a)
the Employer’s adoption of the amendment;



(b)
the effective date of the amendment; or



(c)
the Participant’s receipt of written notice of the amendment.



Notwithstanding the above, a Participant is not entitled to the election if the
Participant’s vested percentage determined under the Plan, as amended, is at all
times at least as great as the Participant’s vested percentage determined under
the Plan without regard to the amendment. For purposes of this Section 7.4, an
amendment to the vesting schedule includes any Plan amendment which directly or
indirectly affects the vested percentage of a Participant’s right to his or her
Accrued Benefit.





--------------------------------------------------------------------------------










ARTICLE VIII


LIMITATIONS ON BENEFITS




8.1
Limitation on Benefits



To prevent discrimination in favor of highly‑compensated Participants upon early
termination of the Plan, the following limitations govern allocation of Trust
assets.


(a)
General Rule



In the event the Plan terminates, the benefit of any “Highly Compensated
Employee” and any “Former Highly Compensated Employee” (as defined below) shall
be limited to a benefit that is nondiscriminatory under Code Section 401(a)(4).


(b)
Limit on Annual Payments



Annual payments to an Employee in the “Restricted Group” (as defined below) are
restricted to an amount equal to the payments that would be made on behalf of
the Employee:


(i)
under a Single Life Annuity that is Actuarially Equivalent to the sum of the
Employee’s Accrued Benefit and the Employee’s other benefits under the Plan
(other than a Social Security supplement); plus



(ii)
the amount of any Social Security supplements the Employee is entitled to
receive.



This restriction will not apply if:


(A)
after payment to an Employee in the Restricted Group of all “Benefits” (as
defined below), the value of Plan assets equals or exceeds 110 percent of the
value of current liabilities, as defined in Code Section 412(l)(7);



(B)
the value of the Benefits for an Employee in the Restricted Group is less than 1
percent of the value of current liabilities before distribution of such
Benefits; or



(C)
the value of the Benefits for an Employee in the Restricted Group does not
exceed the small benefit amount described in Section 10.7(c).



(c)
Definitions



(i)
The “Restricted Group” consists of the 25 highest-paid current and former Highly
Compensated Employees or all current and former Highly Compensated Employees if
less than 25.






--------------------------------------------------------------------------------






(ii)
“Benefit” means loans in excess of the amounts set forth in Code
Section 72(p)(2)(A), any periodic income, any withdrawal values payable to a
living Employee or former Employee, and any non-insured death benefits.



(iii)
“Highly Compensated Employee” means, effective January 1, 1997, any Employee
who: (1) was a 5 percent owner (as defined in Code Section 416(i)(1)) of any
Affiliated Companies, at any time during the Plan Year or the preceding Plan
Year, or (2) for the preceding Plan Year had Compensation from the Employer in
excess of $80,000 (as adjusted). The $80,000 amount is adjusted at the same time
and in the same manner as under Code Section 415(d), except that the base period
is the calendar quarter ending September 30, 1996.



In determining whether an Employee is a Highly Compensated Employee for the Plan
Year beginning January 1, 1997, the amendments to Code Section 414(q) stated in
the preceding paragraph is treated as having been in effect for the Plan Year
beginning January 1, 1996.


(iv)
“Former Highly Compensated Employee” means any Employee who terminated service
(or was deemed to have terminated service) prior to the Plan Year, performs no
service for the Employer during the current Plan Year, and was a Highly
Compensated Employee for either the year of termination or any Plan Year ending
on or after the Employee attains age 55.



(d)
Limitations Not Effective



The limitations contained in this section shall not restrict the annual amount
paid to a Participant in the Restricted Group provided the Participant agrees to
repay an amount necessary for the distribution of assets upon Plan termination
to satisfy Code Section 401(a)(4). Such Participant must agree to repay amounts
paid to him or her to the extent they exceed the amount he or she would have
received if the restrictions under this section had been applied. The agreement
to repay must be secured by deposit in escrow of property having a market value
of 125 percent of the amount subject to repayment. If the value of the property
falls below 110 percent of the repayment amount, the Participant must deposit
additional property to again satisfy the 125 percent requirement. Alternatively,
the agreement to repay may be secured or collateralized by posting a bond or
letter of credit equal to at least 100 percent of the repayment amount. Such
bond must be furnished by an insurance company or bonding company or other
surety approved by the U.S. Department of Treasury as an acceptable surety for
federal bonds.


Any such repayment agreement shall be terminated and any property in escrow
shall be returned and any bond or letter of credit may be canceled in the event
one of the three conditions set forth in Section 8.1(b) is satisfied or the Plan
terminates and benefits received by the Participant are nondiscriminatory in
accordance with Code Section 401(a)(4).


(e)
Regulatory Authority








--------------------------------------------------------------------------------




This section is intended to comply with Section 1.401(a)(4)-5(b) of the Treasury
regulations, and shall be superseded to the extent any provision of such
regulation conflicts with the limitations stated herein.


8.2
Maximum Annual Benefit Payable Under the Plan



The maximum annual benefit payable under the Plan shall not exceed the
limitations prescribed under Code Section 415 and the regulations thereunder,
which are incorporated herein by reference. For purposes of applying such
limitations, Compensation shall be as defined in Section 1.12.
8.3
Limitations Applicable if the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent or If the Plan Sponsor Is In Bankruptcy



(a)
Limitations Applicable if the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, but Not Less Than 60 Percent



Notwithstanding any other provisions of the Plan, if the Plan’s Adjusted Funding
Target Attainment Percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Section 8.3(a)(ii) below) but
is not less than 60 percent, then the limitations set forth in this Section
8.3(a) apply.


(i)
50 Percent Limitation on Lump Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments



A Participant or Beneficiary is not permitted to elect, and the Plan shall not
pay, a Lump Sum payment or other optional form of benefit that includes a
Prohibited Payment with an Annuity Starting Date on or after the applicable
Section 436 Measurement Date, and the Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a Prohibited Payment, unless the present value
of the portion of the benefit that is being paid in a Prohibited Payment does
not exceed the lesser of:


(A)
50 percent of the present value of the benefit payable in the optional form of
benefit that includes the Prohibited Payment; or



(B)
100 percent of the PBGC maximum benefit guarantee amount (as defined in Section
1.436-1(d)(3)(iii)(C) of the Treasury Regulations).



The limitation set forth in this Section 8.3(a)(i) does not apply to any payment
of a benefit which under Section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant. If an optional form of
benefit that is otherwise available under the terms of the Plan is not available
to a Participant or Beneficiary as of the Annuity Starting Date because of the
application of the requirements of this Section 8.3(a)(i), the Participant or
Beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in Section 1.436-1(d)(3)(iii)(D) of the
Treasury Regulations). The Participant or Beneficiary may also elect any other
optional form of benefit otherwise available under the Plan at that Annuity
Starting Date that would satisfy the 50 percent/





--------------------------------------------------------------------------------




PBGC maximum benefit guarantee amount limitation described in this Section
8.3(a)(i), or may elect to defer the benefit in accordance with any general
right to defer commencement of benefits under the Plan.


During a period when Section 8.3(a)(i) applies to the Plan, Participants and
Beneficiaries are permitted to elect payment in any optional form of benefit
otherwise available under the Plan that provides for the current payment of the
unrestricted portion of the benefit (as described in Section
1.436-1(d)(3)(iii)(D) of the Treasury Regulations), with a delayed commencement
for the restricted portion of the benefit (subject to other applicable
qualification requirements, such as Sections 411(a)(11) and 401(a)(9) of the
Code).


(ii)
Plan Amendments Increasing Liability for Benefits



No amendment to the Plan that has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable shall take effect in a Plan Year if the Adjusted Funding Target
Attainment Percentage for the Plan Year is:


(A)
less than 80 percent; or



(B)
80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
Adjusted Funding Target Attainment Percentage.



The limitation set forth in this Section 8.3(a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.


(b)
Limitations Applicable if the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent



Notwithstanding any other provisions of the Plan, if the Plan’s Adjusted Funding
Target Attainment Percentage for a Plan Year is less than 60 percent (or would
be less than 60 percent to the extent described in Section 8.3(b)(ii) below),
then the limitations in this Section 8.3(b) apply.


(i)
Lump Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted



A Participant or Beneficiary is not permitted to elect, and the Plan shall not
pay, a Lump Sum payment or other optional form of benefit that includes a
Prohibited Payment with an Annuity Starting Date on or after the applicable
Section 436 Measurement Date, and the Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a Prohibited Payment. The limitation set forth
in this Section 8.3(b)





--------------------------------------------------------------------------------




(i) does not apply to any payment of a benefit which under Section 411(a)(11) of
the Code may be immediately distributed without the consent of the Participant.


(ii)
Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid



An Unpredictable Contingent Event Benefit with respect to an Unpredictable
Contingent Event occurring during a Plan Year shall not be paid if the Adjusted
Funding Target Attainment Percentage for the Plan Year is:


(A)
less than 60 percent; or



(B)
60 percent or more, but would be less than 60 percent if the Adjusted Funding
Target Attainment Percentage were redetermined applying an actuarial assumption
that the likelihood of occurrence of the Unpredictable Contingent Event during
the Plan Year is 100 percent.



(iii)
Benefit Accruals Frozen



Benefit accruals under the Plan shall cease as of the applicable Section 436
Measurement Date. In addition, if the Plan is required to cease benefit accruals
under this Section 8.3(b)(iii), then the Plan is not permitted to be amended in
a manner that would increase the liabilities of the Plan by reason of an
increase in benefits or establishment of new benefits.


(c)
Limitations Applicable if the Plan Sponsor Is In Bankruptcy



Notwithstanding any other provisions of the Plan, a Participant or Beneficiary
is not permitted to elect, and the Plan shall not pay, a Lump Sum payment or
other optional form of benefit that includes a Prohibited Payment with an
Annuity Starting Date that occurs during any period in which the Plan sponsor is
a debtor in a case under title 11, United States Code, or similar Federal or
State law, except for payments made within a Plan Year with an Annuity Starting
Date that occurs on or after the date on which the Plan’s enrolled actuary
certifies that the Plan’s Adjusted Funding Target Attainment Percentage for that
Plan Year is not less than 100 percent. In addition, during such period in which
the Plan sponsor is a debtor, the Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a Prohibited Payment, except for payments that
occur on a date within a Plan Year that is on or after the date on which the
Plan’s enrolled actuary certifies that the Plan’s Adjusted Funding Target
Attainment Percentage for that Plan Year is not less than 100 percent. The
limitation set forth in this Section 8.3(c) does not apply to any payment of a
benefit which under Section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant.


(d)
Provisions Applicable After Limitations Cease to Apply



(i)
Resumption of Prohibited Payments






--------------------------------------------------------------------------------






If a limitation on Prohibited Payments under Section 8.3(a)(i), Section
8.3(b)(i), or Section 8.3(c) applied to the Plan as of a Section 436 Measurement
Date, but that limit no longer applies to the Plan as of a later Section 436
Measurement Date, then that limitation does not apply to benefits with Annuity
Starting Dates that are on or after that later Section 436 Measurement Date.


(ii)
Resumption of Benefit Accruals



If a limitation on benefit accruals under Section 8.3(b)(iii) applied to the
Plan as of a Section 436 Measurement Date, but that limitation no longer applies
to the Plan as of a later Section 436 Measurement Date, then benefit accruals
shall resume prospectively and that limitation does not apply to benefit
accruals that are based on service on or after that later Section 436
Measurement Date, except as otherwise provided under the Plan. The Plan shall
comply with the rules relating to partial years of participation and the
prohibition on double proration under Department of Labor regulation 29 CFR
Section 2530.204-2(c) and (d).


In addition, benefit accruals that were not permitted to accrue because of the
application of Section 8.3(b)(iii) shall be restored when that limitation ceases
to apply if the continuous period of the limitation was 12 months or less and
the Plan’s enrolled actuary certifies that the Adjusted Funding Target
Attainment Percentage for the Plan Year would not be less than 60 percent taking
into account any restored benefit accruals for the prior Plan Year.


(iii)
Shutdown and Other Unpredictable Contingent Event Benefits



If an Unpredictable Contingent Event Benefit with respect to an Unpredictable
Contingent Event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of Section
8.3(b)(ii), but is permitted to be paid later in the same Plan Year (as a result
of additional contributions or pursuant to the enrolled actuary’s certification
of the Adjusted Funding Target Attainment Percentage for the Plan Year that
meets the requirements of Section 1.436-1(g)(5)(ii)(B) of the Treasury
Regulations), then that Unpredictable Contingent Event Benefit shall be paid,
retroactive to the period that benefit would have been payable under the terms
of the Plan (determined without regard to Section 8.3(b)(ii)). If the
Unpredictable Contingent Event Benefit does not become payable during the Plan
Year in accordance with the preceding sentence, then the Plan is treated as if
it does not provide for that benefit.


(iv)
Treatment of Plan Amendments That Do Not Take Effect



If a Plan amendment does not take effect as of the effective date of the
amendment because of the limitation of Section 8.3(b)(ii) or Section
8.3(b)(iii), but is permitted to take effect later in the same Plan Year (as a
result of additional contributions or pursuant to the enrolled actuary’s
certification of the Adjusted Funding Target Attainment Percentage for the Plan
Year that meets the requirements of Section 1.436-1(g)(5)(ii)(C) of the Treasury
Regulations), then the Plan amendment must automatically take effect as of the
first day of the Plan Year (or, if later, the original





--------------------------------------------------------------------------------




effective date of the amendment). If the Plan amendment cannot take effect
during the same Plan Year, then it shall be treated as if it were never adopted,
unless the Plan amendment provides otherwise.


(e)
Notice Requirement



The Plan Administrator shall provide a written notice in accordance with Section
101(j) of ERISA to Participants and Beneficiaries within 30 days after certain
specified dates if the Plan has become subject to a limitation described in
Section 8.3(a)(i)(B) or Section 8.3(a)(i)(C).


(f)
Methods to Avoid or Terminate Benefit Limitations



The Employer may make contributions and use other methods to avoid or terminate
the application of the limitations set forth in Sections 8.3(a) through 8.3(c)
for a Plan Year in accordance with Section 436(b)(2), (c)(2), (e)(2), and (f) of
the Code and Section 1.436-1(f) of the Treasury Regulations. In general, the
methods a Plan sponsor may use to avoid or terminate one or more of the benefit
limitations under Sections 8.3(a) through 8.3(c) for a Plan Year include
Employer contributions and elections to increase the amount of Plan assets which
are taken into account in determining the Adjusted Funding Target Attainment
Percentage, making an Employer contribution that is specifically designated as a
current year contribution that is made to avoid or terminate application of
certain of the benefit limitations, or providing security to the Plan.


(g)
Special Rules



(i)
Rules of Operation for Periods Prior to and After Certification of the Plan’s
Adjusted Funding Target Attainment Percentage



(A)
In General



Section 436(h) of the Code and Section 1.436-1(h) of the Treasury Regulations
set forth a series of presumptions that apply (1) before the Plan’s enrolled
actuary issues a certification of the Plan’s Adjusted Funding Target Attainment
Percentage for the Plan Year and (2) if the Plan’s enrolled actuary does not
issue a certification of the Plan’s Adjusted Funding Target Attainment
Percentage for the Plan Year before the first day of the 10th month of the Plan
Year (or if the Plan’s enrolled actuary issues a range certification for the
Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the Treasury Regulations but
does not issue a certification of the specific Adjusted Funding Target
Attainment Percentage for the Plan by the last day of the Plan Year). For any
period during which a presumption under Section 436(h) of the Code and Section
1.436-1(h) of the Treasury Regulations applies to the Plan, the limitations
under Sections 8.3(a) through 8.3(c) are applied to the Plan as if the Adjusted
Funding Target Attainment Percentage for the Plan Year were the presumed
Adjusted Funding Target Attainment Percentage determined under the rules of
Section 436(h) of the Code and Section 1.436-1(h)(1), (2), or (3) of the
Treasury Regulations. These presumptions are set forth in Section 8.3(g)(i)(B)
through (D).





--------------------------------------------------------------------------------






(B)
Presumption of Continued Underfunding Beginning First Day of Plan Year



If a limitation under Section 8.3(a), (b), or (c) applied to the Plan on the
last day of the preceding Plan Year, then, commencing on the first day of the
current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the Adjusted Funding Target Attainment Percentage for the Plan
for the current Plan Year, or, if earlier, the date Section 8.3(g)(i)(C) or
Section 8.3(g)(i)(D) applies to the Plan:


(1)
the Adjusted Funding Target Attainment Percentage of the Plan for the current
Plan Year is presumed to be the Adjusted Funding Target Attainment Percentage in
effect on the last day of the preceding Plan Year; and



(2)
the first day of the current Plan Year is a Section 436 Measurement Date.



(C)
Presumption of Underfunding Beginning First Day of 4th Month



If the Plan’s enrolled actuary has not issued a certification of the Adjusted
Funding Target Attainment Percentage for the Plan Year before the first day of
the 4th month of the Plan Year and the Plan’s Adjusted Funding Target Attainment
Percentage for the preceding Plan Year was either at least 60 percent but less
than 70 percent or at least 80 percent but less than 90 percent, or is described
in Section 1.436-1(h)(2)(ii) of the Treasury Regulations, then, commencing on
the first day of the 4th month of the current Plan Year and continuing until the
Plan’s enrolled actuary issues a certification of the Adjusted Funding Target
Attainment Percentage for the Plan for the current Plan Year, or, if earlier,
the date Section 8.3(g)(i)(D) applies to the Plan:


(1)
the Adjusted Funding Target Attainment Percentage of the Plan for the current
Plan Year is presumed to be the Plan’s Adjusted Funding Target Attainment
Percentage for the preceding Plan Year reduced by 10 percentage points; and



(2)
the first day of the 4th month of the current Plan Year is a Section 436
Measurement Date.



(D)
Presumption of Underfunding On and After First Day of 10th Month



If the Plan’s enrolled actuary has not issued a certification of the Adjusted
Funding Target Attainment Percentage for the Plan Year before the first day of
the 10th month of the Plan Year (or if the Plan’s enrolled actuary has issued a
range certification for the Plan Year pursuant to Section 1.436-1(h)(4)(ii) of
the Treasury Regulations but has not issued a certification of the specific
Adjusted Funding Target Attainment Percentage for the Plan by the last day of
the Plan Year), then, commencing on the first day of the 10th





--------------------------------------------------------------------------------




month of the current Plan Year and continuing through the end of the Plan Year:


(1)
the Adjusted Funding Target Attainment Percentage of the Plan for the current
Plan Year is presumed to be less than 60 percent; and



(2)
the first day of the 10th month of the current Plan Year is a Section 436
Measurement Date.



(ii)
New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules



(A)
First Five Plan Years



The limitations in Section 8.3(a)(ii), Section 8.3(b)(ii), and Section
8.3(b)(iii) do not apply to a new plan for the first five Plan Years of the
plan, determined under the rules of Section 436(i) of the Code and Section
1.436-1(a)(3)(i) of the Treasury Regulations.


(B)
Plan Termination



The limitations on Prohibited Payments in Section 8.3(a)(i), Section 8.3(b)(i),
and Section 8.3(c) do not apply to Prohibited Payments that are made to carry
out the termination of the Plan in accordance with applicable law. Any other
limitations under this Section 8.3 of the Plan do not cease to apply as a result
of termination of the Plan.


(C)
Exception to Limitations on Prohibited Payments Under Certain Frozen Plans



The limitations on Prohibited Payments set forth in 8.3(a)(i), 8.3(b)(i), and
8.3(c) do not apply for a Plan Year if the terms of the Plan, as in effect for
the period beginning on September 1, 2005, and continuing through the end of the
Plan Year, provide for no benefit accruals with respect to any Participants.
This Section 8.3(g)(ii)(C) shall cease to apply as of the date any benefits
accrue under the Plan or the date on which a Plan amendment that increases
benefits takes effect.


(D)
Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability



During any period in which none of the presumptions under Section 8.3(g)(i)
apply to the Plan and the Plan’s enrolled actuary has not yet issued a
certification of the Plan’s Adjusted Funding Target Attainment Percentage for
the Plan Year, the limitations under Section 8.3(a)(ii) and Section 8.3(b)(ii)
shall be based on the inclusive presumed Adjusted Funding Target Attainment
Percentage for the Plan, calculated in accordance with the rules of Section
1.436-1(g)(2)(iii) of the Treasury Regulations.









--------------------------------------------------------------------------------




(iii)
Special Rules Under PRA 2010



(A)
Payments Under Social Security Leveling Options



For purposes of determining whether the limitations under Section 8.3(a)(i) or
8.3(b)(i) apply to payments under a social security leveling option, within the
meaning of Section 436(j)(3)(C)(i) of the Code, the Adjusted Funding Target
Attainment Percentage for a Plan Year shall be determined in accordance with the
“Special Rule for Certain Years” under Section 436(j)(3) of the Code and any
Treasury Regulations or other published guidance thereunder issued by the
Internal Revenue Service.


(B)
Limitation on Benefit Accruals



For purposes of determining whether the accrual limitation under Section
8.3(b)(iii) applies to the Plan, the Adjusted Funding Target Attainment
Percentage for a Plan Year shall be determined in accordance with the “Special
Rule for Certain Years” under Section 436(j)(3) of the Code (except as provided
under Section 203(b) of the Preservation of Access to Care for Medicare
Beneficiaries and Pension Relief Act of 2010, if applicable).


(iv)
Interpretation of Provisions



The limitations imposed by this Section 8.3 of the Plan shall be interpreted and
administered in accordance with Section 436 of the Code and Section 1.436-1 of
the Treasury Regulations.


(h)
Definitions



The definitions in the following Treasury Regulations apply for purposes of
Sections 8.3(a) through 8.3(g): Section 1.436-1(j)(1) defining Adjusted Funding
Target Attainment Percentage; Section 1.436-1(j)(2) defining Annuity Starting
Date; Section 1.436-1(j)(6) defining Prohibited Payment; Section 1.436-1(j)(8)
defining Section 436 Measurement Date; and Section 1.436-1(j)(9) defining an
Unpredictable Contingent Event and an Unpredictable Contingent Event Benefit.































--------------------------------------------------------------------------------




ARTICLE IX


TOP HEAVY PROVISIONS


9.1
Scope



Notwithstanding any Plan provision to the contrary, for any Plan Year in which
the Plan is Top Heavy within the meaning of Code Section 416(g), the provisions
of this Article IX shall govern to the extent they conflict with or specify
additional requirements to the Plan provisions governing Plan Years which are
not Top Heavy.


9.2
Top Heavy Status



(a)
Top Heavy



This Plan shall be “Top Heavy” if, as of the Determination Date, (1) the sum of
the Aggregate Accounts of Key Employees, or (2) the Present Value of Accrued
Benefits of Key Employees under this Plan and any plan of an Aggregation Group,
exceeds 60 percent of the Aggregate Accounts or the Present Value of Accrued
Benefits of all Participants under this Plan and any plan of an Aggregation
Group.


The Present Value of Accrued Benefits and/or Aggregate Account balance of a
Participant who was previously a Key Employee but is no longer a Key Employee
(or his or her Beneficiary), shall not be taken into account for purposes of
determining Top Heavy status. Further, a Participant’s Present Value of Accrued
Benefits and/or Aggregate Account balance shall not be taken into account if he
or she has not performed services for the Affiliated Companies during the one -
year period ending on the Determination Date.


(b)
[Reserved].



(c)
Determination Date



Whether the Plan is Top Heavy for any Plan Year shall be determined as of the
Determination Date. “Determination Date” means (a) the last day of the preceding
Plan Year, or (b) in the case of the first Plan Year, the last day of such Plan
Year.


(d)
Valuation Date



“Valuation Date” means, for purposes of determining Top Heaviness, the
Determination Date.


(e)
Aggregate Account



“Aggregate Account” means, with respect to a Participant, his or her adjusted
account balance in a defined contribution plan, as determined under the top
heavy provisions of such plan.


(f)
Present Value of Accrued Benefits








--------------------------------------------------------------------------------




“Present Value of Accrued Benefits” means the sum of:


(i)
the Actuarial Equivalent present value of the Accrued Benefit under the Plan as
of the Valuation Date, and



(ii)
distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the one-year period
ending on the Determination Date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than severance from employment,
death, or disability, this provision shall be applied by substituting “five-year
period” for “one-year period.”



An unrelated rollover or transfer is one which is both initiated by the Employee
and made between plans of different employers. A related rollover or transfer is
one which is either not initiated by the Employee or made between plans of the
same employer.


(g)
Key Employee



“Key Employee” means any Employee or former Employee (including any deceased
Employee and his or her Beneficiaries) who at any time during the Plan Year
containing the Determination Date is included in one of the following categories
as within the meaning of Code Section 416(i)(1), applicable regulations and
other applicable guidance issued thereunder:


(i)
an officer of the Employer whose annual aggregate Compensation from the
Affiliated Companies exceeds $130,000 (as adjusted under Code Section 416(i)(1)
for Plan Years beginning after December 31, 2002, provided that no more than 50
Employees shall be considered officers, or if less, the greater of 10 percent of
the Employees or three;



(ii)
an Employee who owns more than 5 percent of the Employer; or



(iii)
an Employee who owns more than 1 percent of the Employer with annual aggregate
Compensation from the Affiliated Companies that exceeds $150,000.



(iv)
For this purpose, annual Compensation means Compensation within the meaning of
Code Section 415(c)(3) as defined in Section 1.12.



(h)
Aggregation Group



“Aggregation Group” means the group of plans that must be considered as a single
plan for purposes of determining whether the plans within the group are Top
Heavy (Required Aggregation Group), or the group of plans that may be aggregated
for purposes of Top Heavy testing (Permissive Aggregation Group). The
Determination Date for each plan must fall within the same calendar year in
order to aggregate the plans.







--------------------------------------------------------------------------------




(i)
The Required Aggregation Group includes each plan of the Affiliated Companies in
which a Key Employee is a participant in the Plan Year containing the
Determination Date or any of the four preceding Plan Years, and each other plan
of the Affiliated Companies which, during this period, enables any plan in which
a Key Employee participates to meet the minimum participation standards or
non-discriminatory contribution requirements of Code Section 401(a)(4) or 410.



(ii)
A Permissive Aggregation Group may include any plan sponsored by an Affiliated
Company provided the group as a whole continues to satisfy the minimum
participation standards and non-discriminatory contribution requirements of Code
Section 401(a)(4) and 410.



Each plan belonging to a Required Aggregation Group shall be deemed Top Heavy,
or non‑Top Heavy in accordance with the group’s status. In a Permissive
Aggregation Group that is determined Top Heavy only those plans that are
required to be aggregated shall be Top Heavy. In a Permissive Aggregation Group
that is not Top Heavy, no plan in the group shall be Top Heavy.


9.3
Minimum Top Heavy Benefit



(a)
General Rule



For any Top Heavy Plan Year, a non-Key Employee who completes a Year of Service
shall have an Accrued Benefit at least equal to the minimum benefit described
herein. The minimum Accrued Benefit at any point in time equals the lesser of:


(i)
2 percent multiplied by Top Heavy Years of Service, or



(ii)
20 percent,



multiplied by such Participant’s “Average Compensation.” “Average Compensation”
means a Participant’s average Compensation for the five consecutive years when
such Participant had the highest aggregate Compensation from the Employer.
However, Compensation received for non-Top Heavy Plan Years shall be
disregarded. The benefit described herein is expressed as an annual benefit in
the form of a Single Life Annuity (with no ancillary benefits), commencing at
normal retirement age.


For purposes of satisfying the minimum benefit requirements of Code
Section 416(c)(1) and the Plan, in determining Years of Service with the
Employer, any service with the Employer shall be disregarded to the extent that
such service occurs during a Plan Year when the Plan benefits (within the
meaning of Code Section 410(b)) no Key Employee or former Key Employee.


A non-Key Employee shall not be denied this minimum benefit because he or she
was not employed on a specified date, failed to make any mandatory employee
contributions, or failed to earn a specified amount of Compensation.











--------------------------------------------------------------------------------




(b)
Special Two Plan Rule



Where this Plan and a defined contribution plan belong to an Aggregation Group
that is determined Top Heavy, the minimum benefit required under (a) above for
any non-Key Participant who also participates in the defined contribution plan
shall be reduced by the minimum contribution and forfeiture allocated to the
non-Key Participant’s accounts pursuant to the defined contribution plan’s top
heavy provisions. Such offset shall be in accordance with the safe harbor rules
of Section 1.416‑1(M‑12) of the Treasury regulations.


9.4
Vesting



(a)
Top Heavy Schedule



For any Top Heavy Plan Year, each Participant who completes an Hour of Service
in such Year shall become vested and have a nonforfeitable right to Retirement
Benefits he or she has earned under the Plan in accordance with the following
table:


Years of Service
Vesting Percentage
 
 
Less than 2
0%
2
20%
3
40%
4
60%
5 or More
100%

Provided, however, that a Participant’s vesting percentage shall not be less
than the percentage determined under the table in Section 7.1.


(b)
Return to Non‑Top Heavy Status



If the Plan becomes Top Heavy and ceases to be Top Heavy in any subsequent Plan
Year, the vesting schedule shall automatically revert to the vesting schedule in
effect before the Plan became Top Heavy. Such reversion shall be treated as a
Plan amendment pursuant to the terms of the Plan, and shall not cause a
reduction of any Participant’s nonforfeitable interest in the Plan on the date
of such amendment.


A Participant with three or more Years of Service as of the end of the election
period, may elect to remain covered by the Top Heavy vesting schedule. The
Participant’s election period shall commence on the adoption date of the
amendment and shall end 60 days after the latest of:


(i)
the adoption date of the amendment,



(ii)
the effective date of the amendment, or



(iii)
the date the Participant receive written notice of the amendment from the
Pension Committee.








--------------------------------------------------------------------------------




ARTICLE X


ADMINISTRATION OF THE PLAN




10.1
Plan Administrator



The Pension Committee and Trustee shall have only those specific powers, duties,
responsibilities and obligations provided to each under the Plan or the Trust,
including as follows:


(a)
The Pension Committee shall be the Plan Administrator and shall have sole
authority and responsibility for the administration of the Plan as specified in
the Plan and the Trust, and under the terms of ERISA, including the
discretionary authority to interpret the provisions of the Plan and the facts
and circumstances of claims for benefits.



(b)
The Pension Committee shall have the sole authority to appoint and remove the
Trustee and the Investment Manager.



(c)
The Trustee shall have the responsibility for administration of the Trust and
management of the assets held under the Trust as provided therein.



The Pension Committee and Trustee may each rely upon any such information or
direction from, or action of, each other as being proper under the Plan and the
Trust, and each of them is not required to inquire into the propriety of any
such information, direction or action. Neither the Pension Committee nor the
Trustee guarantees the Trust Fund in any manner against investment loss or
depreciation in asset value.


10.2
The Pension Committee



(a)
General



The Senior Vice President and Chief Financial Officer of Plum Creek Timber
Company, Inc., or any successor to Plum Creek Timber Company, Inc. shall appoint
a committee consisting of three or more members, who are Employees, which shall
be known as the “Pension Committee.” The Pension Committee shall be responsible
for the administration of the Plan, in accordance with its terms and ERISA,
except for duties and responsibilities specifically vested in the Trustee and
duties and responsibilities specifically vested in the Investment Manager. The
Senior Vice President and Chief Financial Officer of Plum Creek Timber Company,
Inc., or any successor to Plum Creek Timber Company, Inc. shall have the right
at any time, with or without cause, to remove any member or members of the
Pension Committee by providing a written notice of removal to each Pension
Committee member who is removed. A member of the Pension Committee may resign,
effective upon delivery of a written resignation to the Senior Vice President
and Chief Financial Officer of Plum Creek Timber Company, Inc., or any successor
to Plum Creek Timber Company, Inc. A member of the Pension Committee shall
automatically be removed from the Pension Committee effective on the date he or
she is no longer an Employee.


Upon the resignation, removal or failure or inability for any reason of any
member of the Pension Committee to act hereunder, the Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------




of Plum Creek Timber Company, Inc., or any successor to Plum Creek Timber
Company, Inc. shall appoint a successor member if the failure to do so would
cause the Pension Committee to consist of less than three members. All successor
members of the Pension Committee shall have all the rights, privileges and
duties of their predecessors, but shall not be held accountable for the acts of
their predecessors.


To the extent required by ERISA, the Senior Vice President and Chief Financial
Officer of Plum Creek Timber Company, Inc., or any successor to Plum Creek
Timber Company, Inc. shall be responsible for periodically monitoring the
performance of the Pension Committee. The Senior Vice President and Chief
Financial Officer shall not participate in any Pension Committee deliberations
or decisions concerning the administration of the Plan and shall not direct or
veto any Pension Committee actions with respect to the Plan, and shall not be
responsible for any Plan administration, other than the appointment, monitoring
and removal of Pension Committee members.


(b)
Notice to Trustee of Committee Members



Promptly after the appointment of the original members, and any successor member
of the Pension Committee, the Pension Committee shall notify the Trustee, in
writing, as to the names of the persons appointed as members or successor
members of the Pension Committee.


(c)
Procedures



The Pension Committee may act at a meeting, or by writing without a meeting, by
a vote or written assent of a majority of its members. The Pension Committee
shall elect a chairman and a secretary. The secretary may, but need not be, a
member of the Pension Committee. Any member of the Pension Committee may sign
any report required by law or other filing (including required and voluntary
filings of any type) sent to any governmental agency, on behalf of all members
of the Pension Committee. The Senior Vice President, General Counsel and
Corporate Secretary of Plum Creek Timber Company, Inc., or any successor to Plum
Creek Timber Company, Inc. shall be the Plan’s agent for service of legal
process, and shall forward all necessary communication to the Trustee.


The Pension Committee shall keep a record of all of its proceedings and shall
keep or cause to be kept all books of account, records and other data as may be
necessary or advisable in its judgment for the administration of the Plan,
including records relating to each Participant’s service, accrued benefits,
notifications to Participants and annual reports to the Internal Revenue
Service, the Department of Labor and the Pension Benefit Guaranty Corporation.


The Pension Committee may adopt such additional rules and procedures as it deems
desirable for the conduct of its affairs and the administration of the Plan,
provided that any such rules and procedures shall be consistent with the
provisions of the Plan and ERISA.


(d)
Decisions Affecting a Member



Each member of the Pension Committee shall be an employee of one of the
Employers or Plum Creek Timber Company, Inc., or any successor to Plum Creek
Timber Company, Inc.





--------------------------------------------------------------------------------




Such status shall not disqualify the Committee member from taking any action
hereunder or render him or her accountable for any distribution or other
material advantage received by him or her under the Plan, provided that no
member of the Pension Committee who is a Participant shall take part in any
action of the Pension Committee or any matter involving solely his or her rights
under the Plan.


(e)
Allocation and Delegation of Responsibilities



The members of the Pension Committee may allocate their responsibilities among
themselves and may designate any person (including without limitation an
Employee), partnership or corporation, to carry out any of its responsibilities
under the Plan or the Trust. Any such allocation or designation shall be reduced
to writing and such writing shall be kept with the records of the Plan.


The Pension Committee may appoint such counsel (who may be counsel for any
Employer), specialists, and other persons as it deems necessary or desirable in
connection with the administration of this Plan.


(f)
Plan Interpretation and Records



The Pension Committee shall have the duty and authority to interpret and
construe the Plan in regard to all questions of eligibility, the status and
rights of Participants and Beneficiaries under the Plan, and the manner, time
and amount of payment of any distributions under the Plan. Each Employer shall,
from time to time, upon request of the Pension Committee, furnish to the Pension
Committee and certify thereto as correct such data and information as the
Pension Committee shall require in the performance of its duties.


(g)
Exclusive Benefit



The members of the Pension Committee, and each of them, shall discharge their
duties with respect to the Plan (i) solely in the interest of the Participants
and their Beneficiaries, and (ii) for the exclusive purposes of providing
benefits to Participants and their Beneficiaries and of defraying reasonable
expenses of administering the Plan.


(h)
No Compensation



A member of the Pension Committee shall not receive any compensation or fee for
his or her services on the Pension Committee, but may be reimbursed for
reasonable and necessary expenditures incurred in the discharge of duties as a
Pension Committee member.


(i)
Reliance on Information



The Pension Committee members shall be entitled to rely on all tables,
valuations, certificates and reports made by consultants, accountants and any
other advisors employed by the Plan, and shall be entitled to rely upon all
opinions given by legal counsel employed by the Plan. The members of the Pension
Committee shall be fully protected in respect of any action taken or suffered by
them in good faith in reliance upon any such consultant,





--------------------------------------------------------------------------------




accountant, advisor or counsel, and all action so taken or suffered shall be
conclusive upon all Participants and Beneficiaries under the Plan.


10.3
Expenses



All costs and expenses incurred in administering the Plan and the Trust Fund,
including without limitation the expenses of the Pension Committee, the fees of
the actuary, the fees of counsel and any agents for the Pension Committee, the
fees and expenses of the Trustee, the fees of counsel for the Trustee and other
administrative expenses shall be paid by the Trustee from the Trust Fund to the
extent such expenses are not paid by the Employers. The Pension Committee, in
its sole discretion, shall determine the portion of an expense, if any, which
may be paid by the Trustee from the Trust Fund. The Pension Committee shall
direct the Trustee to pay all such expenses that are not paid by the Employer.


10.4
Bonding and Insurance



To the extent required by law, every Pension Committee member, every fiduciary
of the Plan and every person handling Plan funds shall be bonded. The Pension
Committee shall take such steps as are necessary to assure compliance with
applicable bonding requirements. The Pension Committee may apply for and obtain
fiduciary liability insurance insuring the Plan against damages by reason of
breach of fiduciary responsibility at the Plan’s expense and insuring each
fiduciary against liability to the extent permissible by law at the Employer’s
expense.


10.5
Commencement of Benefits



(a)
Conditions of Payment



Benefit payments under the Plan shall not be payable prior to the fulfillment of
the following conditions:


(i)
the Pension Committee has been furnished with such applications, proofs of birth
or death, address, form of benefit election, Spouse consent if required and
other information the Pension Committee deems necessary;



(ii)
the Participant has terminated employment with the Employer, reached his or her
Required Beginning Date or died; and



(iii)
the Participant or Beneficiary is eligible to receive benefits under the Plan as
determined by the Pension Committee.



The Pension Committee may rely upon all such information so furnished it,
including the Participant’s current mailing address.


If the information required in this section is not available prior to such date,
the amount of payment will not be ascertainable. In such event, the commencement
of payment shall be delayed until no more than 60 days after the date the amount
of such payment is ascertainable.


The Pension Committee shall direct the Trustee to make all payments under the
Plan.





--------------------------------------------------------------------------------






(b)
Commencement of Payment



Unless a Participant elects otherwise, the payment of benefits shall commence no
later than 60 days after the end of the Plan Year in which the Participant
reaches A) age 65 or B) terminates employment with the Employer, whichever
occurs later. Notwithstanding any Plan provision to the contrary,


(i)
distributions will begin no later than the Required Beginning Date under
Section 10.5(c);



(ii)
distributions will be made in accordance with Code Section 401(a)(9), including
the incidental death benefit requirement in Code Section 401(a)(9)(G), and
Treas. Reg. Sections 1.401(a)(9)-2 through 1.401(a)(9)-9; and



(iii)
this Section 10.5(b) shall override any distribution options in the Plan that
are inconsistent with Code Section 401(a)(9).



In no event shall payments commence prior to the Participant’s Normal Retirement
Date if the Participant’s Accrued Benefit exceeds the amount which may be
automatically cashed-out in a Lump Sum pursuant to Section 10.7(c), without the
written consent of the Participant and the Spouse. Spouse consent must
acknowledge the effect of such election and be notarized or witnessed by a Plan
representative.


(c)
Required Beginning Date



(i)
On or After January 1, 2001



Notwithstanding the above, the Required Beginning Date for a Participant who
attains age 70½ on or after January 1, 2001 (other than a 5 percent owner of the
Employer), is April 1 of the year following the year in which the Participant
retires or attains age 70½, whichever is later. The Required Beginning Date for
a Participant who is at least a 5 percent owner of the Employer during the Plan
Year in which the Participant attains age 70½ is April 1 following the calendar
year in which the Participant attains age 70½. The amount of any payments
required following the Required Beginning Date for such a Participant shall be
actuarially adjusted in accordance with Code Section 401(a)(9)(C) to reflect the
period after April of the year following the year in which the Participant
attained age 70½ in which the Participant was not receiving benefits under the
Plan; provided this actuarial increase is generally the same as, and not in
addition to, the actuarial increase required for that same period under Code
Section 411 and Section 4.4 to reflect the delay in payments after Normal
Retirement Date.


(ii)
January 1, 1988 through December 31, 2000



Notwithstanding the above, the Required Beginning Date for a Participant who
attained age 70½ on or after January 1, 1988, and before January 1, 2001, is the
April 1 following the calendar year in which the Participant reaches age 70½.
The amount of any payments required following the Required Beginning Date shall
at





--------------------------------------------------------------------------------




least satisfy the minimum required distribution amount under Code
Section 401(a)(9)(A)(ii) and related regulations as in effect on December 31,
1996. In addition, notwithstanding any Plan provision to the contrary, all
distributions, including distributions to Beneficiaries, will be made in
accordance with Code Section 401(a)(9) and the regulations under Code
Section 401(a)(9), including Section 1.401(a)(9)-2 of the proposed Treasury
regulations.


(iii)
Prior to January 1, 1988



Notwithstanding the above, if the Participant attained age 70½ prior to January
1, 1988, and was not a 5 percent owner at any time after age 66½, the
Participant’s Required Beginning Date is April 1 of the year following the year
in which the Participant retires or attains age 70½, whichever is later.


10.6
Appeal Procedure



Claims for benefits shall be administered in accordance with the procedures set
forth in this Section and any additional written procedures that may be adopted
from time to time by the Pension Committee.


(a)
Submission of Claim



A claim for benefit payment shall be considered filed when a written request is
submitted to a Claims Administrator in the corporate human resources office. The
Claims Administrator shall respond to a claim in writing or electronically. An
authorized representative may act on behalf of a Participant or Beneficiary
(hereinafter “Claimant”) who claims benefits.


The Pension Committee shall designate one or more persons on the Company’s human
resource staff as Claims Administrator(s) and authorize such individuals to make
claims determinations.


(b)
Notice of Denial



Any time a claim for benefits is wholly or partially denied, the Claimant shall
be given written or electronic notice of such action within 90 days after the
claim is filed, unless special circumstances require an extension of time for
processing. If there is an extension, the Claimant shall be notified of the
extension and the reason for the extension within the initial 90-day period. The
extension shall not exceed 180 days after the claim is filed.


Such notice will indicate i) the reason for denial, ii) the specific provisions
of the Plan on which the denial is based, iii) an explanation of the claims
appeal procedure including the time limits applicable to the procedure and a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) and iv) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary.











--------------------------------------------------------------------------------




(c)
Right to Request Review



Any person who has had a claim for benefits denied by the Claims Administrator,
who disputes the benefit determination, or is otherwise adversely affected by
action of the Claims Administrator, shall have the right to request review by
the Pension Committee. The Pension Committee shall provide a full and fair
review that takes into account all comments, documents, records, and other
information submitted relating to the claim, without regard to whether the
information was previously submitted or considered in the initial benefit
determination. Such request must be in writing, and must be made within 60 days
after such person is advised of the Claims Administration’s action. If written
request for review is not made within such sixty 60-day period, the Claimant
shall forfeit his or her right to review. The Claimant shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim for benefits. The Claimant
may submit written comments, documents, records and other information relating
to the claim.


(d)
Review of Claim



The Pension Committee shall then review the claim. The Pension Committee may
hold a hearing if it is deemed necessary and shall issue a written decision
reaffirming, modifying or setting aside the initial determination by the Claims
Administrator within a reasonable time and not later than 60 days after receipt
of the written request for review, or 120 days if special circumstances, such as
a hearing, require an extension. If an extension is required, the Claimant shall
be notified in writing or electronically within the initial 60-day period of the
extension, the special circumstances requiring the extension and the date by
which the Plan expects to render a determination. The Pension Committee may
authorize one or more members of the Pension Committee to act on behalf of the
full Pension Committee to review and decide claims.


A copy of the decision shall be furnished to the Claimant. The decision shall
set forth the specific reasons for the decision and specific Plan provisions on
which it is based, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim, and a statement of the
Claimant’s right to bring a civil action under ERISA Section 502(a). The
decision shall be final and binding upon the Claimant and all other persons
involved.


(e)
Civil Actions Under ERISA Section 502(a)



A civil action under ERISA Section 502(a) may not be filed with respect to a
claim for benefits under the Plan until the claims procedures and review
procedures of this Section 10.6 have been exhausted. The civil action may not be
brought on or after the date that is one year after the date that the final
decision under Section 10.6(d) is made with respect to the claim.







--------------------------------------------------------------------------------




10.7
Plan Administration ‑ Miscellaneous



(a)
Limitations on Assignments



Benefits under the Plan may not be assigned, sold, transferred, or encumbered,
in whole or in part, either directly or by operation of law or otherwise, and
any attempt to do so shall be void. Notwithstanding the foregoing, a benefit may
be rolled over pursuant to Section 5.5. The interest of a Participant in
benefits under the Plan shall not be subject to debts or liabilities of any kind
and shall not be subject to attachment, garnishment or other legal process,
except as provided in Section 10.8 relating to Domestic Relations Orders, or
otherwise permitted by law.


(b)
Masculine and Feminine, Singular and Plural



Whenever used herein, words in one gender shall include the opposite gender, the
singular shall include the plural and the plural shall include the singular
whenever the context shall plainly so require.


(c)
Small Benefits



Notwithstanding any election to commence benefits or lack thereof, in cases
where the Lump Sum benefit determined pursuant to Section 5.1(c) payable to a
Participant or Beneficiary is less than or equal to $1,000 at the time of
distribution, the Pension Committee shall direct the Trustee to distribute such
Lump Sum benefit to the Participant or Beneficiary. The Trustee shall make any
Lump Sum distributions of such small benefits at least once each Plan Year for
Participants for whom such benefits are payable and who have terminated
employment during that Plan Year. Each Participant or Beneficiary who will
receive a distribution pursuant to this Section shall receive a directed
rollover notice pursuant to Section 5.5(b). If no rollover election is made, the
distribution shall be made to the Participant or Beneficiary and it shall be
subject to applicable income tax withholding.


(d)
No Additional Rights



No person shall have any rights in or to the Trust, or any part thereof, or
under the Plan, except as, and only to the extent, expressly provided for in the
Plan. Neither the establishment of the Plan, the granting of a Retirement
Benefit nor any action of the Employer or the Pension Committee shall be held or
construed to confer upon any person any right to be continued as an employee,
or, upon dismissal, any right or interest in the Trust other than as herein
provided. The Employer expressly reserves the right to discharge any employee at
any time.


(e)
Governing Law



This Plan shall be construed in accordance with applicable federal law and the
laws of the State of Washington, wherein venue shall lie for any dispute arising
hereunder.


(f)
Disclosure to Participants








--------------------------------------------------------------------------------




Each Participant shall be advised of the general provisions of the Plan and,
upon written request addressed to the Pension Committee, shall be furnished any
information requested regarding the Participant’s status, rights and privileges
under the Plan as may be required by law.


The Plan shall either: (i) provide a pension benefit statement (A) once every
three years to each vested Participant who is an Employee at the time the
statement is provided, and (B) to any Participant or Beneficiary upon written
request to the Pension Committee; or (ii) provide a notice once each Plan Year
to each Participant that the Participant may request a benefit statement by
written request to the Pension Committee.


(g)
Income Tax Withholding Requirements



Any retirement benefit payment made under the Plan shall be subject to any
applicable income tax withholding requirements. For this purpose, the Pension
Committee shall provide the Trustee with any information the Trustee needs to
satisfy such withholding obligations and with any other information that may be
required under the Code.


(h)
Severability



If any provision of this Plan shall be held illegal or invalid for any reason,
such determination shall not affect the remaining provisions of this Plan which
shall be construed as if said illegal or invalid provision had never been
included.


(i)
Facility of Payment



Whenever, in the Pension Committee’s opinion, a person entitled to receive any
benefit payment is under a legal disability or is incapacitated in any way so as
to be unable to manage his or her affairs, the Pension Committee may direct the
Trustee to make payments to such person or to his or her guardian or other legal
representative, or in the absence of a guardian or legal representative, to a
custodian for such person under a Uniform Gifts to Minors Act, or to any
relative of such person by blood or marriage, or to such person’s Partner, for
such person’s benefit. Any payment made in good faith pursuant to this provision
shall fully discharge the Employer and the Plan of any liability to the extent
of such payment.


(j)
Correction of Errors



Any Employer contribution to the Trust made under a mistake of fact (or
investment proceeds of such contribution if a lesser amount) shall be returned
to the Employer within one year after payment of the contribution.


In the event an incorrect amount is paid to a Participant or Beneficiary, any
remaining payments may be adjusted to correct the error. The Pension Committee
may take such other action it deems necessary and equitable to correct any such
error.







--------------------------------------------------------------------------------




(k)
Military Leave



Effective December 12, 1994, notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Code Section 414(u).
Further notwithstanding any provision of the Plan to the contrary, if a
Participant dies while performing qualified military service, as defined in Code
Section 414(u), his or her survivors shall be entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan had the Participant resumed and then
terminated employment on account of death.


(l)
Responsibility to Advise Pension Committee of Current Address



(i)
General



Each person entitled to receive a payment under the Plan shall file with the
Pension Committee in writing his or her complete mailing address and each change
therein. A check or communication mailed to any person at the address on file
with the Pension Committee shall be deemed to have been received by such person
for all purposes of the Plan, and no member of the Pension Committee, the
Employers or the Trustee shall be obligated to search for or ascertain the
location of any person. If the Pension Committee doubts whether payments are
being received by the person entitled thereto, it shall, by registered mail
addressed to the person concerned at the last address known to the Pension
Committee, notify such person that all future Pension payments will be withheld
until such person submits to the Pension Committee evidence that he or she is
still living and the proper mailing address.


(ii)
Distribution Required to Commence



In the event a distribution is required to commence:


(A)
to a Participant pursuant to Section 10.5(b), 10.5(c), 10.7(c), or



(B)
to a Beneficiary pursuant to Section 6.1, or Section 6.2 or Section 10.7(c), or
following the death of a Participant who had commenced receiving benefits, and



the Participant or Beneficiary (whichever applies) cannot be located after the
Pension Committee has attempted to contact the Participant or Beneficiary by
using return receipt mail to the Participant or Beneficiary’s last known
address, using a private locator service, or any other means as the Pension
Committee deems appropriate (and if the Participant or Beneficiary still cannot
be located, using the Internal Revenue Service Letter Forwarding Program or
Social Security Administration Employer Reporting Service), the Participant or
Beneficiary’s benefit shall be forfeited as of the date on which the
distribution was required to commence.







--------------------------------------------------------------------------------




If an affected Participant or Beneficiary later contacts the Pension Committee
and provides a proper mailing address, the Plan shall reinstate and pay the
benefit to which the Participant or Beneficiary was entitled as of the date of
the forfeiture. Such reinstated amount shall be subject to the benefit limits
set forth in Section 8.2 in the year in which the benefit was forfeited and not
the year in which the benefit is actually distributed. The election of a form of
payment (if any) shall be made in accordance with the terms of the Plan in
effect on the date of the forfeiture. Any payments that should have been made
during the period from the date of the forfeiture through the date benefits
actually commence shall be paid in a single lump-sum payment.


(m)
Notices to Participants and Beneficiaries



All notices, reports and statements given, made, delivered or transmitted to a
Participant or Beneficiary shall be deemed to have been duly given, made or
transmitted when mailed by first class mail with postage prepaid and addressed
to such Participant or Beneficiary at the address last appearing on the records
of the Pension Committee. A Participant or Beneficiary may record any change of
address from time to time by written notice filed with the Pension Committee.


(n)
Notices to Employers or Pension Committee



Written directions, notices and other communications from Participants or
Beneficiaries to the Employers or the Pension Committee shall be deemed to have
been duly given, made or transmitted either when delivered to such location as
shall be specified upon the forms prescribed by the Pension Committee for the
giving of such directions, notices and other communications or when mailed by
first class mail with postage prepaid and addressed to the addressee at the
address specified on such forms.


10.8
Domestic Relations Orders



Notwithstanding any Plan provisions to the contrary, benefits under the Plan may
be paid to someone other than the Participant, Beneficiary or joint annuitant,
pursuant to a Qualified Domestic Relations Order, in accordance with
Section 414(p) of the Code. A Qualified Domestic Relations Order is a judgment,
decree, or order (“Order”) (including approval of a property settlement
agreement) that:


(a)
relates to the provision of child support, alimony payments or marital property
rights to a Spouse, former Spouse, child or other dependent of a Participant;



(b)
is made pursuant to a state domestic relations law (including a community
property law);



(c)
creates or recognizes the existence of an alternate payee’s right to, or assigns
to an alternate payee the right to, receive all or a portion of the benefits
payable to a Participant under the Plan;



(d)
specifies the name and last known address of the Participant and each alternate
payee;








--------------------------------------------------------------------------------




(e)
specifies the amount or method of determining the amount of benefit payable to
an alternate payee;



(f)
specifies the number of payments or period during which payments are to be made;



(g)
names each plan to which the order applies;



(h)
does not require any form, type or amount of benefit not otherwise provided
under the Plan; and



(i)
does not conflict with a prior Domestic Relations Order that meets the
requirements of this section.



Payments to an alternate payee pursuant to a Qualified Domestic Relations Order
may commence anytime on or after:


(j)
the Participant’s Vested Termination Date or Retirement Date, whichever applies,
or



(k)
the date the Participant attains age 50, as if the Participant terminated on
such date, regardless of whether the Participant continues working after that
date.



Payments to an alternate payee may be made in any of the payment options
described in Article V, other than a Joint and Survivor Annuity.


The Pension Committee shall determine whether an Order meets the requirements of
this section within a reasonable period after receiving an Order. The Pension
Committee shall notify the Participant and any alternate payee that an Order has
been received. Any amounts due the alternate payee under the Order which, in the
absence of the Order, would be paid to the Participant or Beneficiary, shall be
held during the period while the Order’s qualified status is being determined,
in a separate account under the Plan for any alternate payee pending
determination that an order meets the requirements of this section. If within 18
months after such a separate account is established, the Order has not been
determined to be a Qualified Domestic Relations Order, the amount in the
separate account shall be distributed to the individual who would have been
entitled to such amount if there had been no Order.


10.9
Plan Qualification



Any modification or amendment of the Plan may be made retroactive, as necessary
or appropriate, to establish and maintain a “qualified plan” pursuant to Code
Section 401, and ERISA and regulations thereunder and the exempt status of the
Trust under Code Section 501.


10.10
Deductible Contribution



Notwithstanding anything herein to the contrary, any contribution by the
Employer to the Trust is conditioned upon the deductibility of the contribution
by the Employer under the Code and, to the extent any such deduction is
disallowed, the Employer may within one year following a final determination of
the disallowance, demand repayment of such disallowed contribution and the
Trustee shall return such contribution less any losses attributable thereto
within one year following the disallowance.





--------------------------------------------------------------------------------






10.11
Rollovers



The Plan shall not accept a transfer of assets on behalf of an Employee from
another qualified plan, and shall not accept a rollover amount which was
distributed from another qualified plan or conduit Individual Retirement Account
(IRA).


10.12
Payment of Benefits Through Purchase of Annuity Contract



In lieu of paying benefits directly from the Trust to a Participant or a
Beneficiary, the Trustee may purchase, with Trust assets, an individual annuity
contract from an insurance company which, as far as possible, provides benefits
equal to (or Actuarially Equivalent to) those provided in the Plan for such
Participant or Beneficiary, but provides no optional form of retirement income
or benefit which would not be permitted under the Plan, whereupon the liability
of the Trust and of the Plan will cease and terminate with respect to such
benefits that are so purchased and for which the premiums are duly paid. Such an
individual annuity contract may be purchased by the Trustee on a single‑premium
basis or on the basis of annual premiums payable over a period of years and may
be purchased at any time on or after the Participant’s Vested Termination Date,
Retirement Date or death to provide the benefits due under the Plan to the
Participant or a Beneficiary on or after the date of such purchase.


Any annuity contract distributed by the Trustee to a Participant or Beneficiary
under the provisions of the Plan shall bear on the face thereof the designation
“NOT TRANSFERABLE”, and such contract shall contain a provision to the effect
that the contract may not be sold, assigned, discounted or pledged as collateral
for a loan or as security for the performance of an obligation or for any other
purpose to any person other than the issuer thereof.



















































--------------------------------------------------------------------------------




ARTICLE XI


PARTICIPATION BY OTHER EMPLOYERS




11.1
Adoption of Plan



With the consent of the Company, any entity which is an Affiliated Company may
become a participating Employer under the Plan by:


(a)
taking such action as shall be necessary to adopt the Plan (for example,
adopting a board of directors resolution),



(b)
filing with the Pension Committee evidence of such action; and



(c)
executing and delivering such instruments and taking such other action as may be
necessary or desirable to put the Plan into effect with respect to such entity.



In the event an Affiliated Company wishes to modify the Plan terms with respect
to its Employees, the Company and the Affiliated Company shall execute an
adoption agreement. The adoption agreement shall specify the terms under which
each such entity shall participate in the Plan and, shall contain any
modifications of the terms of this Plan as may be desired by such entity and
agreed to by the Company. Upon execution of an adoption agreement, such entity
shall become an Employer and shall be known as a participating Employer.


11.2
Prior Service



Unless otherwise specified in this Plan, periods of service credited under a
retirement plan of an Employer, or service with an Employer which did not
maintain a retirement plan, prior to the time such Employer becomes a
participating Employer shall not be considered in determining a Participant’s
Years of Service and Credited Service.


11.3
Withdrawal from Participation



Any Employer may withdraw from participation in the Plan at any time by filing
with the Pension Committee a duly certified copy of a resolution of its board of
directors to that effect and giving notice of its intended withdrawal to the
Pension Committee, the other Employers and the Trustees prior to the effective
date of withdrawal.


11.4
Company As Agent For Employers



Each entity which shall become a participating Employer pursuant to Section 11.1
shall be deemed to have appointed the Company its agent to exercise on its
behalf all of the powers and authorities hereby conferred upon the Company by
the terms of the Plan, including, but not by way of limitation, the power to
amend and terminate the Plan. The authority of the Company to act as such agent
shall continue until such Employer shall withdraw from the Plan.











--------------------------------------------------------------------------------




ARTICLE XII


AMENDMENT AND TERMINATION




12.1
Amendment or Termination



The Plan may at any time and from time to time be amended, modified or
terminated, in whole or in part by or at the direction of the Board of Directors
of The Company for any reason and without consent of any person and without
liability to any person for such amendment or termination. The following
corporate officers are also authorized to amend any or all provisions of the
Plan on behalf of the Company without action of the Board of Directors of The
Company, provided that both of the following officers of Plum Creek Timber
Company, Inc., or any successor to Plum Creek Timber Company, Inc., approve the
amendment:


-
Senior Vice President and Chief Financial Officer

-
Senior Vice President of Human Resources



Notwithstanding any Plan provision to the contrary, the Senior Vice President of
Human Resources is further authorized individually to approve or delegate
approval of amendments that do not materially alter the costs of providing
benefits and related administration expenses.


Any amendment or termination shall be made in writing and is subject to any
advance notice or other requirements of ERISA and the Code, and shall be signed
by the officers named above, or any officer duly authorized by the Board of
Directors of The Company.


The board for directors of each corporate Employer and the board of directors of
the general partner of each limited partnership Employer may at any time and
from time to time amend or modify its adoption agreement with the consent of the
Company by written instrument duly executed by any officer of the Employer who
is duly authorized by the Employer’s board of directors. The above-named
officers are authorized to amend or modify the Employer’s adoption agreement
without action of the board of directors of a corporate Employer or the board of
directors of the general partner of a limited partnership Employer, provided
that both officers approve the amendment. Any such amendment or modification
shall become effective on such date as the Company, the board of directors or
such officers, as the case may be, shall determine and may apply to Participants
in the Plan at the time thereof as well as to future Participants.


Any amendments made pursuant to this section shall be in writing and subject to
any advance notice or other requirements of ERISA and the Code.


Notwithstanding any Plan terms to the contrary other than with respect to the
termination of the Plan as set forth in this Section 12.1, the Plan shall not be
amended to (i) modify the lump sum interest rates and mortality tables or other
actuarial assumptions used to calculate benefits or (ii) modify or eliminate the
supplemental early retirement benefit set forth in the Plan as of the Freeze
Date.













--------------------------------------------------------------------------------




12.2
Amendment ‑ Consolidation or Merger



A special rule applies if the Plan merges or consolidates with another plan or
transfers assets or liabilities to another plan.


(a)
In those cases, the terms of the merger, consolidation or transfer must require
that in the event that this Plan or the other plan terminates immediately after
the merger, consolidation or transfer, each Participant would receive an
“accrued benefit” which is no less than the “accrued benefit” he or she would
have received if this Plan had terminated immediately before the merger,
consolidation or transfer.



(b)
For purposes of this Section, the term “accrued benefit” has the meaning given
that term under Code Section 411(a)(7).



(c)
The determination of what “accrued benefit” would be payable to a Participant
immediately before a merger, consolidation or transfer will be determined on the
assumption that benefits payable under the Plan upon termination at that time
will be payable solely from the Plan’s assets at that time.



(d)
No surplus will be allocated by virtue of this Section (either alone or in
combination with any other provision governing the Plan). For purposes of this
Section, “surplus” means any amount of Plan assets beyond what is necessary to
pay “accrued benefits” as they existed immediately before a merger,
consolidation or transfer.



(e)
In no event shall this Section (either alone or in combination with any other
provision governing the Plan) require the Affiliated Companies to make any
additional contributions to the Plan.



(f)
This Section shall not be construed as limiting the powers of the Pension
Committee to appoint a successor Trustee.



12.3
Termination of the Plan



The termination of the Plan shall not cause or permit any part of the Trust to
be diverted to purposes other than for the exclusive benefit of the
Participants, or cause or permit any portion of the Trust to revert to or become
the property of an Employer at any time prior to the satisfaction of all
liabilities with respect to the Participants.


Upon termination of this Plan, the Pension Committee shall continue to act for
the purpose of complying with the preceding paragraph and shall have all power
necessary or convenient to the winding up and dissolution of the Plan as herein
provided. While so acting, the Pension Committee shall be in the same status and
position with respect to other persons as if the Plan remained in existence.


Upon termination of this Plan:


(a)
the interest credit rate used to determine benefits under the Plan pursuant to
Section 4.1(a)(iv) shall be equal to the average of the rates of interest used
under the Plan during the five-year period ending on the termination date; and






--------------------------------------------------------------------------------






(b)
the interest rate and mortality table used to determine the amount of any
benefit under the Plan payable in the form of an annuity payable at the Normal
Retirement Date shall be the rate and table specified under Section 1.3(d),
except that the interest rate shall be equal to the average of the rates of
interest used under the Plan during the five-year period ending on the
termination date.



12.4
Effect of Withdrawal from Plan



If an Employer shall withdraw from or terminate participation in the Plan under
Section 11.3, the Company shall, subject to Section 12.5, determine the manner
by which the benefits of Participants who are employees (or former employees) of
such Employer shall be provided.


12.5
Allocation of the Trust on Termination of Plan



(a)
Complete Termination



In the event of a complete Plan termination, the right of each Participant to
benefits accrued to the date of such termination that would be vested under the
provisions of the Plan in the absence of such termination shall continue to be
vested and non-forfeitable; and the right of each Participant to any other
benefits accrued to the date of termination shall be fully vested and
non-forfeitable to the extent then funded under the priority rules set forth in
ERISA Section 4044. In any event, a Participant or a Beneficiary shall have
recourse only against Plan assets for the payment of benefits thereunder,
subject to any applicable guarantee provisions of Title IV of ERISA. The Pension
Committee shall direct the Trustee to allocate Trust assets to those affected
Participants to the extent and in the order of preference set forth in ERISA
Section 4044. Upon Plan termination, each Participant shall elect a form of
payment pursuant to Article V and benefits shall be distributed by purchase of
nontransferable annuity contracts or lump sum payments in accordance with the
Participant’s election; provided, however, that small benefits shall be
distributed pursuant to Section 10.7(c). If Trust assets as of the date of Plan
termination exceed the amounts required under the priority rules set forth in
ERISA Section 4044, such excess shall, after all liabilities of the Plan have
been satisfied, revert to the Employer to the extent permitted by applicable
law.


(b)
Partial Termination



If at any time the Plan is terminated with respect to any group of Participants
under such circumstances as to constitute a partial Plan termination within the
meaning of Code Section 411(d)(3), each affected Participant’s right to benefits
that have accrued to the date of partial termination that would be vested under
the provisions of the Plan in the absence of such termination shall continue to
be so vested; and the right of each affected Participant to any other benefits
accrued to the date of such termination shall be vested to the extent assets
would be allocable to such benefits under the priority rules set forth in ERISA
Section 4044 in the event of a complete Plan termination. In any event, affected
Participants shall have recourse only against Plan assets for payment of
benefits thereunder, subject to any applicable guarantee provisions of Title IV
of ERISA. Subject to the foregoing, the vested benefits of such Participants
shall be payable as though such termination had not occurred; provided, however,
that the Pension Committee, in its





--------------------------------------------------------------------------------




discretion, subject to any necessary governmental approval, may direct that the
amounts held in the Trust that are allocable to the Participants as to whom such
termination occurred be segregated by the Trustee as a separate plan. The assets
thus allocated to such separate plan shall be applied for the benefit of such
Participants in the manner described in the preceding paragraph.


(c)
Merged Plan Assets



For a period of five years after the date the Plan is combined in a merger with
one or more other defined benefit plans, assets shall be allocated upon Plan
termination according to a special schedule in accordance with
Sections 1.414(l)‑1(e) through (k) of the Treasury regulations to prevent any
Participant from receiving smaller benefits on a termination basis as a result
of the merger.













































































--------------------------------------------------------------------------------




ARTICLE XIII


FUNDING




13.1
Contributions to the Trust



As a part of this Plan, the Pension Committee shall maintain one or more Trusts.
From time to time, the Employers shall make such contributions to the Trust as
the Company determines, with the advice of its actuary, are required to maintain
the Plan on a sound actuarial basis. Employees shall not be required or
permitted to make contributions.


The Pension Committee shall establish a funding and investment policy and method
consistent with ERISA and shall communicate such policy and method, and any
changes in such policy and method, to the Trustee and any Investment Manager.


The Cash Accounts are nominal accounts used to determine the amount of benefits
payable under the Plan. Participants shall have no actual individual accounts
and shall have no claim to any particular assets of the Plan.


13.2
Trust for Exclusive Benefit of Participants



The Plan and Trust are for the exclusive benefit of Participants. Except as
provided in Sections 10.7(j) (Correction of Errors), 10.8 (Domestic Relations
Orders) and 10.10 (Deductible Contribution), no portion of the Trust shall be
diverted to purposes other than this or revert to or become the property of the
Employer at any time prior to the satisfaction of all liabilities with respect
to the Participants.


Notwithstanding the above, effective for judgments, orders, and decrees issued
and settlement agreements entered into, on or after August 4, 1997, a
Participant’s Plan benefits may be offset by an amount that the Participant is
ordered to, or required to, pay to the Plan, in accordance with Code
Section 401(a)(13).


13.3
Disposition of Credits and Forfeitures



In no event shall any credits or forfeitures which may arise under the Plan be
used to increase benefits under the Plan.


13.4
Trustee



As a part of this Plan, a Trust has been formed to hold all Plan assets. The
Pension Committee has the power and duty to appoint the Trustee and it shall
have the power to remove the Trustee and appoint successors at any time. As a
condition to exercising its power to remove any Trustee, the Pension Committee
must first appoint a successor Trustee and enter a new agreement with the
successor Trustee.


The Pension Committee shall direct the investment of all Plan assets, except to
the extent the Pension Committee delegates this responsibility to a Trustee or
Investment Manager. The Pension Committee may delegate the authority to direct
the investment of all or a portion of the Trust Fund





--------------------------------------------------------------------------------




to the Trustee in writing, in accordance with the terms of the Trust agreement.
Similarly, the Pension Committee may delegate the authority to direct the
investment of all or a portion of the Trust Fund to an Investment Manager, in
accordance with Section 13.5.


Each Trustee shall hold all monies and other property received by it and invest
and reinvest the same, together with the income therefrom, on behalf of the
Participants collectively in accordance with the provisions of the Trust
agreement. Each Trustee shall make distributions from the Trust Fund at such
time or times to such person or persons and in such amounts as the Pension
Committee shall direct in accordance with the Plan.


13.5
Investment Manager(s)



The Pension Committee has the power to appoint, remove or change from time to
time one or more Investment Manager(s) to direct the investment of all or a
portion of the Trust held by the Trustee. “Investment Manager” shall mean any
fiduciary (other than the Trustee) who:


(a)
has the power to manage, acquire, or dispose of any asset of the Plan;



(b)
is either



(i)
registered as an investment advisor under the Investment Advisors Act of 1940,
or



(ii)
is a bank, or



(iii)
is an insurance company qualified under the laws of more than one state to
perform the services described in subparagraph (a); and



(c)
has acknowledged in writing that he, she or it is a fiduciary with respect to
the Plan.
















































--------------------------------------------------------------------------------




APPENDIX I


TO THE PLUM CREEK PENSION PLAN
PART A, FOR SALARIED EMPLOYEES


The following employers shall be considered participating Employers under the
Plum Creek Pension Plan, Part A for Salaried Employees, pursuant to
Section 1.23, for the periods of time designated:


Employer
Beginning
Ending
 
 
 
1. Plum Creek Manufacturing, Inc.
3/30/90
12/31/90
2. Plum Creek Manufacturing, L.P.
1/1/91
6/30/99
3. Plum Creek Marketing, Inc.
1/1/91
12/31/97
4. Plum Creek Northwest Lumber, Inc.
7/1/99
 
5. Plum Creek Northwest Plywood, Inc.
7/1/99
 
6. Plum Creek MDF, Inc.
7/1/99
 
7. Plum Creek Southern Lumber, Inc.
7/1/99
12/15/00
8. Plum Creek Land Company
7/1/99
 
9. Plum Creek Maine Marketing, Inc.
7/1/99
 
10. Plum Creek Marketing, Inc.
7/1/99
 






























































--------------------------------------------------------------------------------




APPENDIX II


TO THE PLUM CREEK PENSION PLAN


PART A, FOR SALARIED EMPLOYEES


The surviving Spouse of a Participant listed below is entitled to the benefit
specified below pursuant to Section 6.2 Post Retirement Spouse’s Death Benefit
(“PRSD Benefit”), provided the Spouse was married to the Participant throughout
the one-year period ending on the Participant’s Retirement Date and the
Participant retires before January 1, 2002.




[RESERVED]











--------------------------------------------------------------------------------




APPENDIX III


TO THE PLUM CREEK PENSION PLAN


PART A, FOR SALARIED EMPLOYEES




[RESERVED]













--------------------------------------------------------------------------------




APPENDIX IV


TO THE PLUM CREEK PENSION PLAN


PART A, FOR SALARIED EMPLOYEES




The following Employees are not Eligible Employees, pursuant to Section 1.21(a):


Barbara L. Crowe
Rick R. Holley
James A. Kraft
Thomas M. Lindquist







